ASSET PURCHASE AGREEMENT

by and among

QUALCOMM INCORPORATED
as Purchaser,


RF MICRO DEVICES, INC.
as Parent,

and

RFMD WPAN, INC.
as Seller




Dated as of December 1, 2006

--------------------------------------------------------------------------------


TABLE OF CONTENTS

                                                                                                                                
            Page

ARTICLE I....... PURCHASE AND SALE OF ASSETS;  ASSUMPTION OF
                         
LIABILITIES.............................................................................................
1

Section 1.1............ Sale and Transfer of Assets and Assumptions of
Liabilities................... 1

Section 1.2............ The Purchase
Price.................................................................................
2

Section 1.3............ Assumption of
Liabilities.......................................................................
2

Section 1.4............ Liabilities Not
Assumed.........................................................................
2

ARTICLE II...... THE
CLOSING......................................................................................   
3

Section 2.1............ The
Closing............................................................................................
3

ARTICLE III...... REPRESENTATIONS AND WARRANTIES OF THE PARENT
                           AND THE
SELLER...............................................................................  
3

Section 3.1............
Authorization..........................................................................................
3

Section 3.2............ Binding
Agreement.................................................................................
4

Section 3.3............ Good Title
Conveyed.............................................................................
4

Section 3.4............ Organization; Qualification of Parent and the
Seller............................... 4

Section 3.5............ Consents and Approvals; No
Violations.................................................. 4

Section 3.6............ Governmental
Authorization....................................................................
5

Section 3.7............ Restrictions on Business
Activities........................................................... 5

Section 3.8............ Financial
Information..............................................................................
5

Section 3.9............ Books and
Records................................................................................
5

Section 3.10.......... Accounts
Receivable..............................................................................
5

Section 3.11.......... Disputed Accounts
Payable.................................................................... 6

Section 3.12..........
Inventory................................................................................................
6

Section 3.13.......... Equipment Held by
Suppliers.................................................................. 6

Section 3.14.......... Goods Held on
Consignment.................................................................. 6

Section 3.15.......... Absence of Certain
Changes................................................................... 6

Section 3.16.......... Title to Properties;
Encumbrances........................................................... 8

Section 3.17.......... Real
Property.........................................................................................
8

Section 3.18..........
Leases...................................................................................................
8

Section 3.19..........
Equipment..............................................................................................
8

Section 3.20.......... Environmental
Matters............................................................................
8

Section 3.21.......... Contracts and
Commitments................................................................... 9

Section 3.22.......... Customers and
Suppliers......................................................................
10

Section 3.23..........
Insurance.............................................................................................
10

Section 3.24..........
Casualties.............................................................................................
11

Section 3.25..........
Litigation..............................................................................................
11

Section 3.26.......... Compliance with
Laws......................................................................... 11

Section 3.27.......... Tax
Matters.........................................................................................
11

Section 3.28.......... Employee Benefit
Plans........................................................................ 13

Section 3.29.......... Intellectual
Property..............................................................................
13

Section 3.30.......... Labor
Matters......................................................................................
21

Section 3.31..........
Personnel.............................................................................................
23

Section 3.32.......... Potential Conflict of
Interest.................................................................. 23

i

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

                                                                                                                                         
Page

Section 3.33.......... Propriety of Past
Payments................................................................... 23

Section 3.34.......... Product
Liability...................................................................................
24

Section 3.35.......... Brokers or
Finders...............................................................................
24

Section 3.36.......... Full
Disclosure......................................................................................
24

ARTICLE IV...... REPRESENTATIONS AND WARRANTIES  OF PURCHASER.... 24

Section 4.1............
Organization.........................................................................................
24

Section 4.2............
Authorization........................................................................................
24

Section 4.3............ Binding
Agreement...............................................................................
25

Section 4.4............ Consents and Approvals; No
Violations................................................ 25

Section 4.5............ Brokers or
Finders...............................................................................
25

ARTICLE V.......
COVENANTS.......................................................................................
25

Section 5.1............ Interim Operations of the
Seller............................................................. 25

Section 5.2............ Access,
Confidentiality.........................................................................
28

Section 5.3............ Efforts and Actions to Cause Closing to
Occur...................................... 29

Section 5.4............ Notification of Certain
Matters.............................................................. 30

Section 5.5............ No Solicitation of Competing
Transaction............................................. 31

Section 5.6............ Hiring by
Purchaser..............................................................................
32

Section 5.7............ No Assumption of Labor
Liabilities....................................................... 32

Section 5.8............ Seller's
Non-Compete.........................................................................
32

Section 5.9............ Subsequent
Actions..............................................................................
32

Section 5.10..........
Publicity...............................................................................................
33

Section 5.11.......... Mail Received After
Closing................................................................. 33

Section 5.12.......... Access to Books and
Records.............................................................. 34

Section 5.13.......... Consignment
Assets.............................................................................
34

Section 5.14.......... Waiver of Bulk Sales
Requirement........................................................ 34

Section 5.15.......... Accounts
Receivable............................................................................
34

Section 5.16.......... Preparation and Filing of Tax Returns; Payment of
Taxes.................... 35

Section 5.17.......... Seller
Facility........................................................................................
35

Section 5.18.......... Purchase Price
Allocation.....................................................................
35

Section 5.19.......... Financial
Information............................................................................
36

Section 5.20.......... Retained Know-How
Rights................................................................. 36

Section 5.21.......... Additional Proprietary
Rights................................................................ 36

ARTICLE VI......
CONDITIONS......................................................................................
36

Section 6.1............ Conditions to Each Party's Obligation to Effect the
Closing................... 36

Section 6.2............ Conditions to Obligations of Purchaser to Effect the
Closing.................. 37

Section 6.3............ Conditions to Obligations of Parent and the
Seller................................. 40

ARTICLE VII.....
TERMINATION...................................................................................
41

Section 7.1............
Termination..........................................................................................
41

Section 7.2............ Effect of
Termination............................................................................
42

ii

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
 

                                                                                                                                        
Page

ARTICLE VIII....
INDEMNIFICATION..........................................................................
42

Section 8.1............ Indemnification;
Remedies.................................................................... 42

Section 8.2............ Indemnification
Holdback..................................................................... 43

Section 8.3............ Claims Upon Indemnification
Holdback................................................ 44

Section 8.4............ Objections to
Claims............................................................................
44

Section 8.5............ Resolution of
Conflicts..........................................................................
44

Section 8.6............ Third-Party
Claims...............................................................................
44

Section 8.7............ Survival of Indemnification
Claims......................................................... 45

Section 8.8............ Tax Effect of Indemnification
Payments................................................. 45

Section 8.9............ Effect of
Investigation...........................................................................
45

Section 8.10.......... Survival of Covenants, Representations and
Warranties......................... 45

ARTICLE IX...... DEFINITIONS AND
INTERPRETATION.......................................... 46

Section 9.1............
Definitions............................................................................................
46

Section 9.2............
Interpretation........................................................................................
55

ARTICLE X.......
MISCELLANEOUS..............................................................................
56

Section 10.1.......... Fees and
Expenses...............................................................................
56

Section 10.2.......... Amendment and
Modification............................................................... 56

Section 10.3..........
Notices................................................................................................
56

Section 10.4..........
Counterparts........................................................................................
57

Section 10.5.......... Entire Agreement; No Third Party
Beneficiaries..................................... 57

Section 10.6..........
Severability..........................................................................................
57

Section 10.7.......... Governing Law;
Venue.........................................................................
58

Section 10.8.......... Time of
Essence...................................................................................
58

Section 10.9.......... Extension;
Waiver................................................................................
58

Section 10.10........ Election of
Remedies............................................................................
58

Section 10.11........
Assignment...........................................................................................
58

iii

--------------------------------------------------------------------------------


EXHIBITS AND SCHEDULES

Exhibit A     -     Form of Joint Defense Agreement
Exhibit B     -     Form of Agreement Regarding Certain Indemnity Claims
Exhibit C     -     Retained Know-How Rights
Exhibit D     -     Form of Legal Opinion
Exhibit E      -     Form of Patent Assignment
Exhibit F      -     Form of Trademark Assignment
Exhibit G     -     Assumption Agreement
Exhibit H     -     Bill of Sale

Disclosure Schedule
Schedule 5.6                -  Excluded Employees
Schedule 6.2(j)             -  Required Amendments
Schedule 9.1(A)           -  Assets
Schedule 9.1(B)           -  Assumed Contracts
Schedule 9.1(C)           -  Financial Information
Schedule 9.1(D)           -  Required Contract Consents
Schedule 9.1(E)            -  Excluded Assets
Schedule 9.1(F)            -  Excluded Business
Schedule G                   -  Assumed Liabilities
Schedule H-1               -  Assets

iv

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement is made and entered into as of December 1, 2006,
by and among QUALCOMM Incorporated, a Delaware corporation, RFMD WPAN, Inc., a
Delaware corporation, and RF Micro Devices, Inc., a North Carolina corporation,
relating to the sale of the Assets and the business as a going concern
heretofore conducted by Seller as a wholly-owned subsidiary of Parent.  Certain
capitalized terms used in this Agreement have the meaning assigned to them in
Article IX.

WHEREAS, each of Purchaser, Parent and Seller has received requisite approval
and deems it advisable and in the best interests of their respective companies
and the stockholders of their respective companies that the Parent (solely with
respect to the Seller and the Assets) and the Seller sell, assign, transfer and
convey to Purchaser, and that Purchaser purchase from Parent (solely with
respect to the Seller and the Assets) and the Seller, the Assets in exchange for
cash and the assumption of the Assumed Liabilities, all according to the terms
and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, the parties hereto agree as follows:

ARTICLE I
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

Section 1.1              Sale and Transfer of Assets and Assumption of
Liabilities.

            (a)                Upon the terms and subject to the conditions set
forth in this Agreement, effective as of the Closing:

                        (i)                 the Parent and the Seller agree to
sell, assign, transfer, convey and deliver to Purchaser, and Purchaser agrees to
purchase from the Parent and Seller, all of Parent's and the Seller's right,
title and interest in and to the Assets, free and clear of all Encumbrances
except (A) Permitted Encumbrances, (B) Encumbrances disclosed in this Agreement
or the Disclosure Schedule, (C) the Assumed Liabilities, and (D) the Retained
Know-How Rights; and

                        (ii)                the Parent and the Seller agree to
assign to Purchaser and Purchaser shall assume from the Parent and the Seller,
all of the Parent's and the Seller's rights and obligations under the Assumed
Contracts, subject to the obtaining of all necessary consents by the other
parties thereto.

1

--------------------------------------------------------------------------------


In connection with the transactions contemplated herein, on the Closing Date,
the Parent and the Seller shall take (and shall cause their respective
Affiliates to take) any and all actions that may be required, or reasonably
requested by Purchaser, to transfer good and marketable title to all of the
Assets free and clear of all Encumbrances (except Permitted Encumbrances,
Encumbrances disclosed in this Agreement or the Disclosure Schedule, Assumed
Liabilities and the Retained Know-How Rights) to Purchaser.  Parent and the
Seller shall deliver possession of all of the Assets to Purchaser on or as soon
as practicable after the Closing Date at Seller's principal place of business
and by such means as are reasonably designated by Purchaser, and Parent and the
Seller shall further deliver to Purchaser proper assignments, bills of sale,
conveyances and other instruments of sale and/or transfer in forms reasonably
satisfactory to Purchaser in order to convey to Purchaser good and marketable
title to all Assets, free and clear of all Encumbrances (except Permitted
Encumbrances, Encumbrances disclosed in this Agreement or the Disclosure
Schedule, Assumed Liabilities and the Retained Know-How Rights), as well as such
other instruments of sale and/or transfer as counsel to Purchaser may reasonably
request (whether at or after the Closing Date) to evidence and effect the
transaction contemplated herein.  Parent and the Seller agree that, to the
extent any Assets are owned or held by any Affiliate of Parent or Seller, the
Parent and/or Seller shall also cause good and marketable title to such Assets
to be transferred and assigned to Purchaser free and clear of all Encumbrances
(except Permitted Encumbrances, Encumbrances disclosed in this Agreement or the
Disclosure Schedule, Assumed Liabilities and the Retained Know-How Rights) on
the Closing Date.

            (b)               Notwithstanding anything herein to the contrary,
Parent and Seller shall retain all of their respective rights, title and
interest in and to, and Purchaser not shall acquire any interest in, the
Excluded Assets.

Section 1.2              The Purchase Price.

            (a)                The aggregate consideration for the Assets shall
be the assumption of the Assumed Liabilities pursuant to Section 1.3(a) and the
payment of the Purchase Price (subject to adjustment as provided herein).  At
Closing the Purchaser shall deliver to Seller, via wire transfer, an amount
equal to the Purchase Price less (i) any Withholding Taxes deducted pursuant to
Section 1.2(b), and (ii) the Indemnification Holdback.

            (b)               Purchaser may deduct from the Purchase Price any
Withholding Taxes.  Purchaser shall provide Seller with evidence of payment to
the appropriate taxing authorities of the withheld Withholding Taxes.  If for
any reason the appropriate amount of Withholding Taxes is not withheld from the
Purchase Price, any Withholding Taxes not withheld shall remain Excluded
Liabilities despite such failure to withhold, and any amount in excess the
actual Withholding Taxes payable shall be refunded to Parent as soon as
reasonably practicable.

Section 1.3              Assumption of Liabilities.

            (a)                Subject to and upon the terms and conditions of
this Agreement, effective as of the Closing Date, Purchaser agrees to assume
from the Parent and/or the Seller and to thereafter pay, perform and/or
otherwise discharge in a timely manner only the Assumed Liabilities.

            (b)               Nothing herein shall be deemed to deprive
Purchaser or any Affiliate of Purchaser of any Defenses and Claims.  Effective
as of the Closing, Parent and the Seller agree to assign, transfer and convey to
Purchaser all Defenses and Claims and agree to cooperate with Purchaser to
maintain, secure, perfect and enforce such Defenses and Claims.

2

--------------------------------------------------------------------------------


Section 1.4              Liabilities Not Assumed.  Except as expressly set forth
in Section 1.3 above with respect to the Assumed Liabilities, Purchaser shall
not assume or become liable or obligated in any way, and Parent and/or the
Seller shall retain and remain solely liable for and obligated to discharge and
neither Purchaser nor any Affiliate thereof shall be liable in any manner for,
all debts, expenses, accounts payable, contracts, agreements, commitments,
obligations, claims, suits and other liabilities of Parent or the Seller of any
nature whatsoever, whether or not related to the business of the Seller or the
Assets, whether known or unknown, accrued or not accrued, fixed or contingent,
current or arising hereafter which is not an Assumed Liability, including, but
not limited to liabilities that relate to the ownership of the Assets prior to
the Closing (other than Assumed Liabilities).

ARTICLE II
THE CLOSING

Section 2.1              The Closing.  The closing of the sale and transfer of
the Assets to Purchaser and the other Transactions shall take place at the
offices of DLA Piper US LLP, 4365 Executive Drive, Suite 1100, San Diego, CA
92121, at 10:00 a.m., California time, on such date as shall be mutually agreed
upon by the parties hereto but in any event no later than five (5) business days
following the satisfaction and/or waiver of all conditions to close set forth in
Article VI (other than conditions which can be satisfied only by the delivery of
certificates, opinions or other documents at the Closing), unless another date
or place is agreed in writing by each of the parties hereto.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE
PARENT AND THE SELLER

Except as specifically set forth in the Disclosure Schedule delivered to
Purchaser simultaneously with the execution hereof, Parent and Seller jointly
and severally represent and warrant to Purchaser that all of the statements
contained in this Article III are true and complete as of the date of this
Agreement (or, if made as of a specified date, as of such date), and will be
true and complete as of the Closing Date as though made on the Closing Date. 
Each exception set forth in the Disclosure Schedule and each other response to
this Agreement set forth in the Disclosure Schedule is identified by reference
to, or has been grouped under a heading referring to, a specific individual
section or subsection of this Agreement; provided, however, that any matter set
forth in one section of the Disclosure Schedule shall also be deemed to apply to
each section or subsection of this Agreement, other than Sections 3.20 and 3.27
which require specific disclosure thereunder of any exception to the
representations and warranties set forth therein, to which its relevance is
readily apparent on its face from the specific content of the disclosure set
forth in the Disclosure Schedule and Parent and Seller shall make a good faith
effort to cross-reference to such other section(s) and/or subsection(s).

3

--------------------------------------------------------------------------------


Section 3.1              Authorization.  Parent and Seller have full corporate
power and authority to execute and deliver this Agreement and the Ancillary
Agreements (to which they will be a party) and to consummate the Transactions. 
The execution, delivery and performance by Parent and Seller of this Agreement
and the Ancillary Agreements (to which they will be a party) and the
consummation by it of the Transactions have been duly authorized by the Board of
Directors of each of Parent and Seller, and no other corporate action on the
part of Parent or Seller is necessary to authorize the execution and delivery by
Parent and Seller, respectively, of this Agreement, the Ancillary Agreements (to
which they will be a party) or the consummation by it of the Transactions.  No
vote of, or consent by, the holders of any class or series of capital stock or
Voting Debt issued by Parent or Seller is necessary to authorize the execution
and delivery by Parent and Seller of this Agreement, the Ancillary Agreements
(to which they will be a party) or the consummation by it of the Transactions.

Section 3.2              Binding Agreement.  This Agreement has been, and the
Ancillary Agreements to which they will be a party will be, duly executed and
delivered by Parent and Seller and, assuming due and valid authorization,
execution and delivery thereof by Purchaser, this Agreement constitutes, and
each Ancillary Agreement to which it is a party will constitute, a valid and
binding obligation of Parent and Seller enforceable against Parent and Seller in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors' rights generally
and (ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefor
may be brought.

Section 3.3              Good Title Conveyed.  The Bill of Sale and the
endorsements, assignments and other instruments to be executed and delivered by
Parent and the Seller to Purchaser at the Closing will be valid and binding
obligations of Parent and the Seller, enforceable in accordance with their
respective terms, and will effectively vest in Purchaser good, valid and
marketable title to all the Assets free and clear of all Encumbrances (except
Assumed Liabilities, Permitted Encumbrances and the Retained Know-How Rights). 
Except for the Excluded Assets and the Retained Know-How Rights, the Assets
include all assets, properties, contracts, permits or other items that are of
material importance to the ongoing operation of the business of Seller in
substantially the same manner in which such business has been conducted by
Seller prior to the date of this Agreement.

Section 3.4              Organization; Qualification of Parent and the Seller. 
Parent and the Seller (i) are each a corporation duly organized and validly
existing (and, if applicable, in good standing) under the laws of its respective
state of incorporation; (ii) have full corporate power and authority to carry on
the business of the Parent and the Seller, respectively, as now being conducted
and to own the Assets; and (iii) are duly qualified or licensed to do business
as a foreign corporation in good standing in every jurisdiction in which the
conduct of the business of the Seller requires such qualification, except where
failure to so qualify or be licensed would not have a Material Adverse Effect on
the ability of Parent or Seller to consummate the Transactions.  Seller has
heretofore delivered to Purchaser complete and correct copies of the certificate
or articles of incorporation and bylaws of Parent and Seller, respectively, as
currently in effect.  All of the outstanding capital stock of Seller is owned
directly by Parent.  The Seller has no Subsidiaries.

4

--------------------------------------------------------------------------------


Section 3.5              Consents and Approvals; No Violations.  Except for the
filings, permits, authorizations, consents and approvals as may be required
under, and other applicable requirements of, the Exchange Act, the HSR Act and
state securities or blue sky laws, none of the execution, delivery or
performance of this Agreement or any Ancillary Agreement to which they will be a
party by Parent and Seller, the consummation by Parent and Seller of the
Transactions or compliance by Parent and Seller with any of the provisions
hereof will (i) conflict with or result in any breach of any provision of the
certificate or articles of incorporation, the bylaws or similar organizational
documents of Parent or Seller, (ii) require any filing with, or permit,
authorization, consent or approval of, any Governmental Entity or other Person
(including, without limitation, consents from parties to loans, contracts,
leases and other agreements to which Parent or Seller is a party), except for
those filings, permits, authorizations, consents or approvals with respect to
which failure to obtain would not result in a Material Adverse Effect to Seller,
(iii) require any consent, approval or notice under, or result in a violation or
breach of, or constitute (with or without due notice or the passage of time or
both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration, or otherwise result in a Material Adverse Effect
or the loss of any material rights to Parent, Seller or Purchaser) under, any of
the terms, conditions or provisions of any agreement to which the Parent or
Seller is a party or by which the Assets are bound, or (iv) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Assets
of the Parent or Seller.

Section 3.6              Governmental Authorization.  Parent (solely with
respect to the Seller and the Assets) and Seller (with respect to the Assets)
has obtained each federal, state, county, local or foreign governmental consent,
license, permit, grant, or other authorization of a Governmental Entity (a)
pursuant to which the Parent or Seller currently operates or holds any interest
in any of the Assets; or (b) that is required for the Assets or the operation of
the business of Seller or the holding of any such interest and all of such
authorizations are in full force and effect, except where the failure to obtain
or have any such authorizations, consents, licenses, permits, or grants could
not reasonably be expected to have a Material Adverse Effect.

Section 3.7              Restrictions on Business Activities.  There is no
agreement, judgment, injunction, order or decree binding upon Parent or Seller
that has or could reasonably be expected to have the effect of prohibiting or
materially impairing the full use and enjoyment of the Assets, any current
business practice of Seller by Purchaser (other than such practices as are
solely related to the Excluded Business), or the conduct of the business of
Seller (other than the Excluded Business) by Purchaser as such business is
currently conducted by Seller.

Section 3.8              Financial Information.  Parent and Seller have
previously furnished to Purchaser  the Financial Information.  The Financial
Information has been prepared from, is in accordance with and accurately
reflects in all material respects the books and records of Parent and the
Seller.

Section 3.9              Books and Records.  The books of account, Financial
Information, minute books, stock record books and other records of Parent
(solely with respect to the Seller and any of the Assets) and the Seller are
complete and correct in all material respects and have been maintained in
accordance with sound business practices. 

5

--------------------------------------------------------------------------------


Section 3.10          Accounts Receivable.  All accounts receivable of the
Parent and Seller (solely with respect to Assets that constitute accounts
receivable and not with respect accounts receivable that are Excluded Assets),
whether reflected in the Financial Information or otherwise, have arisen solely
out of bona fide sales and deliveries of goods, performance of services, and
other business transactions in the ordinary course of business consistent with
past practices in each case with Persons other than Affiliates, are not subject
to any prior assignment, lien or security interest and, to the Knowledge of
Parent and Seller, are not subject to valid defenses, set-offs or counter
claims, and are current and collectible net of any reserves shown in the
Financial Information.  Subject to such reserve, each of the accounts receivable
included in the Assets either has been collected in full or will be collected in
full, without any set-off, within sixty (60) days after the day on which it
became due and payable.

Section 3.11          Disputed Accounts Payable.  There are no unpaid invoices
or bills representing amounts alleged to be owed by Parent on account of the
Seller or alleged to be owed by Seller or other alleged obligations of the
Seller, in each case with respect to the Assets, which Parent or Seller has
disputed or determined to dispute or refuse to pay.

Section 3.12          Inventory.  All of the inventories of the Parent and
Seller (solely with respect to inventory items that are included in the Assets
and not with respect to inventory items that are Excluded Assets), whether
reflected in the Financial Information or otherwise, consist of a quality and
quantity usable and salable in the ordinary and usual course of business, except
for items of obsolete materials and materials of below-standard quality, all of
which items have been written off or written down as reflected in the Financial
Information or for which adequate reserves have been provided therein.  All
inventories included in the Assets and not written off have been priced at the
lower of average cost or market.  All finished goods inventory included in the
Assets is, to the Knowledge of Parent and Seller, free of any Defect.  Except
for Defects in work in process inventory that arise in the ordinary course of
business consistent with past practice and industry norms, all work in process
inventory included in the Assets is, to the Knowledge of Parent and Seller, free
of any Defect.

Section 3.13          Equipment Held by Suppliers.  The Disclosure Schedule
lists each pattern, die and tooling included in the Assets and owned by Parent
for the benefit of the Seller or owned by Seller which is not in the possession
of the Parent or Seller, if any, together, in each case, with the name, address
and telephone number of each Person who holds such property.

Section 3.14          Goods Held on Consignment.  The Disclosure Schedule lists
all goods that constitute Assets, if any, owned by Parent (for the benefit of
the Seller) or the Seller which goods have been consigned by Parent or Seller to
another Person, together, in each case, with a description of the terms of such
consignment and the name, address and telephone number of the Person to whom
such property has been consigned.

Section 3.15          Absence of Certain Changes.  Since September 30, 2006,
each of the Parent (solely with respect to the Seller or any of the Assets) and
the Seller has conducted its respective business only in the ordinary and usual
course consistent with past practice, and neither the Parent (solely with
respect to the Seller or any of the Assets) nor the Seller has:

            (a)                suffered any change in its working capital,
financial condition, results of operation, assets, liabilities (absolute,
accrued, contingent or otherwise), reserves, business, operations or prospects
that has resulted in, or could reasonably be expected to result in a Material
Adverse Effect;

6

--------------------------------------------------------------------------------


            (b)               incurred any liability or obligation (absolute,
accrued, contingent or otherwise) except non-material items incurred in the
ordinary course of business and consistent with past practice, none of which
exceeds $50,000 (counting obligations or liabilities arising from one
transaction or a series of similar transactions, and all periodic installments
or payments under any lease or other agreement providing for periodic
installments or payments, as a single obligation or liability);

            (c)                paid, discharged or satisfied any material claim,
material liability or material obligation (whether absolute, accrued, contingent
or otherwise) other than the payment, discharge or satisfaction in the ordinary
course of business and consistent with past practice;

            (d)               permitted or allowed any of the Assets to be
subjected to any Encumbrance, except for liens for current taxes not yet due;

            (e)                written down the value of any inventory included
in the Assets or written off as uncollectible any notes or accounts receivable
included in the Assets, except for immaterial write-downs and write-offs in the
ordinary course of business and consistent with past practice;

            (f)                 cancelled any debts with respect to the business
of the Seller or the Assets or waived any claims or rights of substantial value
with respect to the business of the Seller or the Assets;

            (g)                acquired, sold, transferred, or otherwise
disposed of any Assets, except in the ordinary course of business and consistent
with past practice;

            (h)                disposed of or permitted to lapse any rights to
the use of any Proprietary Rights;

            (i)                  granted any general increase in the
compensation of officers or employees (other than Excluded Employees) of the
Seller (including any such increase pursuant to any bonus, pension,
profit-sharing or other plan or commitment) or any other increase in the
compensation payable or to become payable to any officer or employee (other than
an Excluded Employee) of the Seller, other than in the ordinary course of
business and consistent with past practices;

            (j)                 made any single capital expenditure or
commitment in excess of $50,000 for additions to property, plant, equipment or
intangible capital assets or made aggregate capital expenditures and commitments
in excess of $100,000 (on a Seller-wide basis) for additions to property, plant,
equipment or intangible capital assets;

            (k)               declared, paid or set aside for payment any
dividend or other distribution in respect of its capital stock, except dividends
with respect to Parent's or Seller's capital stock in property which does not
constitute a part of the Assets or in cash;

            (l)                  paid, loaned or advanced any amount to, or
sold, transferred or leased any Assets to, or entered into any agreement or
arrangement with, any of its officers or directors or any Affiliate or Associate
of any of its officers or directors except for (i) compensation to officers at
rates not exceeding the rates of such fees and compensation in at September 30,
2006 and (ii) expense reimbursements and advances in the ordinary course of
business consistent with past practice; or

7

--------------------------------------------------------------------------------


            (m)              agreed, whether in writing or otherwise, to take
any action described in this section.

Section 3.16          Title to Properties; Encumbrances.  Except for property
sold since September 30, 2006 in the ordinary course of business and consistent
with past practice, each of Parent and Seller has good, valid and marketable
title to all of the Tangible Personal Property that each of them purports to own
free and clear of all Encumbrances (other than Permitted Encumbrances).  The
Assets to be conveyed to Purchaser and the Assumed Contracts to be assumed by
Purchaser upon consummation of the Transactions include all rights, properties
and other assets used by Parent and Seller to conduct the Seller's business
(other than the Excluded Business), or necessary to permit Purchaser to conduct
such business after the Closing in all material respects in the same manner as
such business has been conducted by Seller prior to the Closing, except for the
Excluded Assets, the Retained Know-How Rights and Assets sold since the date of
this Agreement in the ordinary course of business and consistent with past
practice.

Section 3.17          Real Property.  The Disclosure Schedule sets forth a
complete list and the location of all Real Property.  To the Knowledge of Parent
and the Seller, there are no proceedings, claims, or disputes affecting any Real
Property that might interfere with the current use of the Seller Facility.

Section 3.18          Leases.  The Disclosure Schedule contains an accurate and
complete description of the terms of each Lease.  A true and complete copy of
each Lease has heretofore been delivered to Purchaser.  Each Lease is valid,
binding and enforceable in accordance with its terms and is in full force and
effect.  The leasehold estate created by each Lease is free and clear of all
Encumbrances (other than Permitted Encumbrances).  There are no existing
defaults by Parent or Seller under any of the Leases.  No event has occurred
that (whether with or without notice, lapse of time or the happening or
occurrence of any other event) would constitute a default by Parent or Seller
under any Lease.  To the Knowledge of Parent and Seller, the lessor under each
Lease will consent (where such consent is necessary) to the consummation of the
Transactions without requiring any modification of the rights or obligations of
the lessee thereunder.

Section 3.19          Equipment.  The equipment included in the Assets that is
owned or used by the Parent or Seller has no known defects and is in good
operating condition and repair, ordinary wear and tear excepted.  None of the
equipment included in the Assets is in need of maintenance or repairs except for
ordinary, routine maintenance and repairs which are not material in nature or
cost.

Section 3.20          Environmental Matters.

            (a)                Each of Parent (solely with respect to the Seller
and Parent's use of the Assets) and the Seller is in compliance in all material
respects with all Environmental Laws.  Such compliance includes, but is not
limited to, the possession by Seller (and Parent's use of the Assets) of all
permits and other governmental authorizations required under all applicable
Environmental Laws with respect to the Assets, and compliance with the material
terms and conditions thereof.  Each such permit and other governmental
authorization pursuant to the Environmental Laws is specifically identified in
the Disclosure Schedule.

8

--------------------------------------------------------------------------------


            (b)               To the Knowledge of Parent and Seller, neither
Parent (solely with respect to the Seller or Parent's use of the Assets) nor
Seller has received any communication (written or oral), whether from a
Governmental Entity, citizens group, employee or otherwise, that alleges that
the Assets are not, and the use thereof has not been, in full compliance with
any Environmental Laws, and neither Seller nor Parent (solely with respect to
Seller's or Parent's use of the Assets) are aware of any circumstances that may
prevent or interfere with such full compliance in the future.  Parent and Seller
have delivered to Purchaser prior to the execution of this Agreement all
environmental reports that are in the possession of or reasonably available to
the Parent and the Seller regarding the Assets.

            (c)                There is no Environmental Claim by any Person
that is pending or, to the Knowledge of Parent and Seller, threatened against
Parent or Seller or against any Person whose liability for any Environmental
Claim Parent or Seller has assumed under any of the Assumed Contracts relating
to the Assets.

            (d)               To the Knowledge of Parent and Seller, there are
no past or present actions, activities, circumstances, conditions, events or
incidents caused by Seller or Parent (solely with respect to the Assets) or
against any Person whose liability for any Environmental Claim Parent or Seller
has assumed under any of the Assumed Contracts, including the release, emission
discharge, presence or disposal of any Materials of Environmental Concern by
Seller, that are in violation of Environmental Laws related to the Assets.

            (e)                Without in any way limiting the generality of the
foregoing, (i) Seller has stored, disposed or arranged for the disposal of
Materials of Environmental Concern in compliance in all material respects with
Environmental Laws, (ii) to the Knowledge of Parent and Seller, there is no
asbestos contained in or forming part of any of the Assets, and (iii) to the
Knowledge of Parent and Seller, no PCBs or PCB-containing items are used or
stored at the premises covered by Section 5.17.

            (f)                 The Assets are not subject to any removal or
remediation action currently in effect relating to Materials of Environmental
Concern.

Section 3.21          Contracts and Commitments.

            (a)                Other than the Assumed Contracts, none of Parent
or Seller has any agreements, contracts, commitments or restrictions which are
material to Seller's business, including the operations and prospects thereof
(other than such agreements, contracts, commitments or restrictions relating
solely to the Excluded Business). 

            (b)               No purchase contracts or commitments under the
Assumed Contracts continue for a period of more than 12 months from the Closing
Date.

            (c)                Each of the Assumed Contracts is cancellable on
notice of not longer than 30 days and without liability, penalty or premium or
the payment of any other additional amount to which the other party to such
agreement would not otherwise be entitled.

9

--------------------------------------------------------------------------------


            (d)               None of Parent or Seller has any employment
agreement, or any other agreement that contains any severance or termination
pay, bonus or sales commission or similar liabilities or obligations, with any
director, officer, employee, agent, consultant or advisor of Seller.

            (e)                None of Parent (solely with respect to the Seller
and the Assets) or Seller is in material default under or in material violation
of, nor to the Knowledge of Parent and Seller is there any valid basis for any
claim of material default under or material violation of, any contract,
commitment or restriction to which it is a party or by which it is bound.

            (f)                 None of Parent (solely with respect to the
business of Seller) or Seller (solely with respect to the Assumed Contracts or
as otherwise applicable to the Assets) is restricted by agreement from carrying
on its business anywhere in the world.

            (g)                With respect to each Assumed Contract:  (i) the
Assumed Contract is legal, valid, binding and enforceable and in full force and
effect with respect to Parent or Seller, as applicable, and to the Knowledge of
Parent and Seller is legal, valid, binding, enforceable and in full force and
effect with respect to each other party thereto, in either case subject to the
effect of bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors' rights generally and except as the availability of
equitable remedies may be limited by general principles of equity; (ii) to the
Knowledge of Parent and Seller, the Assumed Contract will continue to be legal,
valid, binding and enforceable and in full force and effect immediately
following the Closing in accordance with its terms as in effect prior to the
Closing, subject to the effect of bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors' rights generally and except
as the availability of equitable remedies may be limited by general principles
of equity; and (iii) neither Parent, Seller, nor to the Knowledge of Parent and
Seller, any other party, is in breach or default in any material respect, and no
event has occurred (or by entering into this Agreement will occur) that with
notice or lapse of time would constitute a breach or default in any material
respect by Parent or Seller, as applicable, or, to the Knowledge of Parent and
Seller, by any such other party, or permit termination, or modification of, or
acceleration of any payment due under, such Assumed Contract, and no notice of
any such alleged breach or default has been served on or received by Parent or
Seller.

Section 3.22          Customers and Suppliers.  Part 3.22 of the Disclosure
Schedule lists, by dollar volume paid for the year ended March 31, 2006, the
material customers of Seller and the material suppliers of Seller (in each case
solely with respect to Seller Products that are included in the Assets).  With
respect to such customers and suppliers:  (a) all amounts owing from such
customers and suppliers, if not in dispute, have been paid substantially in
accordance with their respective terms; (b) none of such customers or suppliers
within the last twelve (12) months has threatened in writing to cancel, or
otherwise terminate, the relationship of such person with Seller; and (c) none
of such customers or suppliers during the last twelve (12) months has decreased
materially or threatened to decrease or limit materially, its relationship with
Seller or, to the Knowledge of Parent and the Seller, intends to decrease or
limit materially its purchases from, or sales to, Seller.

10

--------------------------------------------------------------------------------


Section 3.23          Insurance.  The Disclosure Schedule sets forth a true and
complete list and description of all claims paid out or pending under all
insurance policies, other insurance arrangements and other contracts or
arrangements for the transfer or sharing of insurance risks by the Parent or
Seller in force on the date hereof with respect to the business of the Seller or
any of the Assets (and the use thereof).

Section 3.24          Casualties.  Since September 30, 2006, none of the Assets
has been affected in any way as a result of flood, fire, explosion or other
casualty (whether or not material and whether or not covered by insurance).

Section 3.25          Litigation.

            (a)                There is no private or governmental action, suit,
proceeding, claim, arbitration or investigation pending before any Governmental
Entity, foreign or domestic, or, to the Knowledge of Parent and the Seller,
threatened against Parent (solely with respect to the Seller or Parent's use of
any of the Assets) or the Seller, or any of the Seller's properties or any of
the Seller's officers or directors (in their capacities as such).

            (b)               There is no judgment, decree or order against
Parent (solely with respect to the Seller or Parent's use of the Assets) or
Seller or, to the Knowledge of Parent and the Seller, any of Seller's directors
or officers (in their capacities as such), that (i) restricts in any manner the
use, transfer or licensing of any Proprietary Rights in which Parent (solely
with respect to Seller or any of the Assets) or Seller has (or purports to have)
any right, title or interest; (ii) could prevent, enjoin, or materially alter or
delay any of the Transactions or (iii) that could reasonably be expected to have
a Material Adverse Effect on Seller or any of the Assets.

            (c)                All litigation to which Parent (solely with
respect to Seller or Parent's use of the Assets) or Seller is a party (or, to
the Knowledge of Parent and the Seller), threatened to become a party) is
described in the Disclosure Schedule.

Section 3.26          Compliance with Laws.  Parent and Seller have complied in
all material respects with all laws, rules and regulations, ordinances,
judgments, decrees, orders, writs and injunctions of all United States federal,
state, local, foreign governments and agencies thereof that affect the Assets or
the business of the Seller, and no notice, charge, claim, action or assertion
has been received by Parent (solely with respect to the Seller or any of the
Assets) or Seller or has been filed, commenced or, to the Knowledge of Parent
and the Seller, threatened against Parent (solely with respect to the Seller or
any of the Assets) or Seller alleging any violation of any of the foregoing.

Section 3.27          Tax Matters.

            (a)                Parent (solely with respect to the Seller) and
Seller have complied in all respects with all applicable laws, rules and
regulations relating to the payment and withholding of Taxes and have, within
the time and the manner prescribed by law, withheld and paid over to the proper
taxing authorities all amounts required to be withheld and paid in connection
with amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party.

    11

--------------------------------------------------------------------------------


            (b)               No federal, state, local or foreign audits,
examinations, investigations or other administrative proceedings or court
proceedings are presently pending with regard to any Taxes or Tax Returns of
Parent (solely with respect to the Seller) or Seller.  A list of all audits,
examinations or investigations commenced or completed with respect to Parent
(solely with respect to the Seller), or Seller with respect to taxable periods
ending after March 31, 2003 is set forth in the Disclosure Schedule.

            (c)                There are no liens for Taxes upon the Assets,
except for statutory liens for Taxes not yet due.

            (d)               All Tax deficiencies that have been claimed,
proposed or asserted against Parent (solely with respect to the Seller or any of
the Assets) or Seller have been fully paid or finally settled, and no issue has
been raised in any examination by any taxing authority that, by application of
similar principles, could reasonably be expected to result in the proposal or
assertion of a Tax deficiency for another year not so examined.

            (e)                No power of attorney has been granted by or with
respect to Parent (solely with respect to the Seller or any of the Assets) or
Seller with respect to any matter relating to Taxes.

            (f)                 None of Parent or Seller is a party to, is bound
by or has any obligation under any Tax sharing agreement, Tax indemnification
agreement or similar contract or arrangement, and none of Parent or Seller has
any potential liability or obligation to any Person as a result of, or pursuant
to, any such agreement, contract or arrangement.

            (g)                None of Parent or Seller has filed a consent to
the application of Section 341(f) of the Code, or agreed to have Section
341(f)(2) of the Code apply to any disposition of a subsection (f) asset (as
such term is defined in Section 341(f)(4) of the Code) owned by Parent or
Seller.

            (h)                None of the Parent or Seller is or has been a
U.S. real property holding company (as defined in Section 897(c)(2) of the Code)
during the applicable period specified in Section 897(c)(1)(ii) of the Code.

            (i)                  Other than any Tax Returns that have not yet
been required to be filed, Parent and Seller have made available to Purchaser
true and complete copies of the state and local sales, use and property Tax
Return of Parent and Seller for each of the taxable years ended in 2003, 2004
and 2005.

            (j)                 Parent and Seller have delivered to Purchaser
complete and accurate copies of each of (i) all audit reports, letter rulings,
technical advice memoranda and similar documents issued by a Governmental Entity
relating to the federal, state, local or foreign Taxes due from or with respect
to Seller and/or any of the Assets and (ii) all closing agreements entered into
by or on behalf of Seller or with respect to any of the Assets with any taxing
authority in each case existing on the date hereof.

            (k)               All Taxes owed and due by Parent (solely with
respect to the Seller or the Assets) or Seller (whether or not shown on any Tax
Return) have been paid on a timely basis.

12

--------------------------------------------------------------------------------


            (l)                  Parent and Seller have duly filed all Tax
Returns relating to the Seller or the Assets that are required to be filed and
have duly paid or caused to be duly paid in full all Taxes relating to Seller or
the Assets required to be paid for all periods or portions thereof ending
through the date hereof.  All such Tax Returns are correct and complete in all
material respects and accurately reflect all liability for such Taxes for the
periods covered thereby.

            (m)              None of Parent (solely with respect to Seller or
the Assets) or Seller has received written notice of any claim made by an
authority in a jurisdiction where Parent or Seller does not file Tax Returns,
that Parent (solely with respect to Seller or the Assets) or Seller is or may be
subject to taxation by that jurisdiction.

            (n)                None of Parent (solely with respect to Seller or
the Assets) or Seller has waived any statute of limitations in any jurisdiction
in respect of Taxes or Tax Returns relating to the Seller or the Assets or
agreed to any extension of time with respect to a Tax assessment or deficiency
relating to the Seller or the Assets nor is any request to do so outstanding.

            (o)               None of the Assets is or will be required to be
treated as being owned by another person pursuant to section 168(f)(8) of the
Code (as in effect prior to the amendment by the Tax Reform Act of 1986) or is
"tax-exempt use property" within the meaning of section 168 of the Code.

Section 3.28          Employee Benefit Plans.

            (a)                The Disclosure Schedule lists each Plan covering
the employees of Seller.

            (b)               None of the Plans is a pension plan (within the
meaning of Section 3(2) of ERISA) that is subject to Title IV of ERISA or a
multiemployer plan (within the meaning of Section 3(37) or 4001(3) of ERISA)
that is subject to Title IV of ERISA.  None of the Assets is subject to a lien
arising under Section 3.02 of ERISA or Title IV of ERISA, nor has any event
occurred that could reasonably be expected to give rise to any such lien.

            (c)                Except as required by law, no Plan provides
medical or dental coverage following retirement or other termination of
employment.

Section 3.29          Intellectual Property.

            (a)                Part 3.29(a) of the Disclosure Schedule lists the
following with respect to Proprietary Rights of the Parent (solely with respect
to Proprietary Rights included in the Assets) and Seller:

                        (i)                  Part 3.29(a)(i)(A) of the
Disclosure Schedule list all of the Patents owned by the Seller and the Parent
(to the extent such Patents are included in the Assets), setting forth in each
case the jurisdictions in which Issued Patents have been issued and Patent
Applications have been filed.  Part 3.29(a)(i)(B) of the Disclosure Schedule
lists all of the Patents in which the Seller and the Parent (to the extent such
Patents are included in the Assets) have any right, title or interest (including
without limitation interest acquired through a license or other right to use)
other than those owned by the Seller and the Parent (to the extent such Patents
are included in the Assets), setting forth in each case the jurisdictions in
which the Issued Patents have been issued and Patent Applications have been
filed, and the nature of the right, title or interest held by the Seller and
Parent.

13

--------------------------------------------------------------------------------


                        (ii)                Part 3.29(a)(ii)(A)-1 and Part
3.29(a)(ii)(A)-2 of the Disclosure Schedule lists all of the Registered
Trademarks and domain names and domain name registrations owned by the Seller
and the Parent (in each case, to the extent such Registered Trademarks, domain
names and domain registrations are included in the Assets), setting forth in
each case the jurisdictions in which Registered Trademarks and domain names and
domain name registrations have been registered and trademark and domain name
applications for registration have been filed and all other Trademarks owned by
the Seller and the Parent (in each case, to the extent such other Trademarks are
included in the Assets) or used in connection with any Seller Products or in the
conduct of the business of the Seller(other than Trademarks used solely in the
Excluded Business).  Part 3.29(a)(ii)(B) of the Disclosure Schedule lists all of
the Registered Trademarks, all other Trademarks and all domain names used in
connection with any Seller Products or in the conduct of the business of the
Seller (other than Trademarks and domain names used solely in the Excluded
Business) in each case in which the Seller and the Parent have any right, title
or interest, other than those owned by the Seller and the Parent (including
without limitation interest acquired through a license or other right to use),
setting forth each case the jurisdictions in which Registered Trademarks have
been registered and trademark applications for registration have been filed, and
the nature of the right, title or interest held by the Seller and the Parent.

                        (iii)               Part 3.29(a)(iii)(A) lists all of
the Registered Copyrights owned by the Seller and the Parent (in each case, to
the extent such Registered Copyrights are included in the Assets), setting forth
in each case the jurisdictions in which such Copyrights have been registered and
applications for copyright registration have been filed and lists all
proprietary software, middleware and firmware distributed by the Seller and the
Parent (in each case, to the extent included in the Assets).  Part
3.29(a)(iii)(B) lists all of the Registered Copyrights in which the Seller and
the Parent (in each case, to the extent such Registered Copyrights are included
in the Assets) has any right, title or interest, other than those owned by the
Seller and Parent and other than in Off-the-Shelf Software (including without
limitation interest acquired through a license or other right to use), setting
forth in each case the jurisdictions in which the Registered Copyrights have
been registered and applications for Copyright registration have been filed, and
the nature of the right, title or interest held by the Seller.

14

--------------------------------------------------------------------------------


            (b)               The Seller and the Parent are the sole and
exclusive owners of and have good, valid and marketable title to, free and clear
of all IP Encumbrances, except for the Retained Know-How Rights and any
Permitted Encumbrances, (i) all of the Seller Proprietary Rights identified in
Parts 3.29(a)(i)(A) and 3.29(a)(iii)(A) of the Disclosure Schedule, (ii) except
for Copyrights in Off-the-Shelf Software and Copyrights licensed to the Seller
or the Parent by third Persons as disclosed in the Disclosure Schedule, all
Copyrights in software, middleware and firmware used or distributed by the
Seller and the Parent (in each case, to the extent included in the Assets), and
(iii) all Trade Secrets owned by the Seller or the Parent (to the extent
included in the Assets).  To the Knowledge of Parent and Seller, Seller and
Parent have a valid, legally enforceable right to use, license, practice and
otherwise exploit all Proprietary Rights identified in Parts 3.29(a)(i)(B),
3.29(a)(ii)(B), and 3.29(a)(iii)(B) of the Disclosure Schedule (to the extent
such party indicates having such rights therein) and all other Proprietary
Rights used by the Seller and the Parent (in each case, to the extent included
in the Assets), other than those owned by the Seller and Parent (including
without limitation any interest acquired through a license or other right to
use).  To the Knowledge of Parent and Seller, the Seller Proprietary Rights
identified in Part 3.29(a) of the Disclosure Schedule, together with the Trade
Secrets used by the Seller and Parent (in each case, to the extent included in
the Assets), constitutes all Proprietary Rights used or currently proposed by
Seller to be used or necessary in connection with the conduct of the business of
the Seller (other than the Excluded Business) as conducted prior to or on the
date of this Agreement and as proposed to be conducted by the Seller, including
without limitation as necessary or appropriate to make, use, offer for sale,
sell or import the Seller Products; provided, however, that if Parent or Seller
subsequently become aware of additional Proprietary Rights so used ("Additional
Proprietary Rights"), Parent and Seller shall promptly convey all right, title
and interest to such Additional Proprietary Rights to Purchaser in accordance
with Section 5.9(a).  To the Knowledge of the Parent and the Seller, all
Proprietary Rights used by the Seller and Parent (in each case, to the extent
included in the Assets), other than those owned by the Seller and Parent 
(including without limitation interests acquired through a license or other
right to use, but excluding any Off-the-Shelf Software) are free and clear of IP
Encumbrances and the Seller and Parent have not received any notice that any
portion of such Proprietary Rights are subject to any IP Encumbrance.

            (c)                Part 3.29(c) of the Disclosure Schedule lists all
oral and written contracts, agreements, licenses and other arrangements relating
to any Seller Proprietary Rights or any Seller Products (other than this
Agreement and the Ancillary Agreements), in each case unless solely related to
the Excluded Business, as follows:

15

--------------------------------------------------------------------------------


                        (i)                  Part 3.29(c)(i) lists any
agreement, contract, license or other arrangement, written or oral, (A) granting
any Person any right to make, have made, manufacture, use, sell, offer to sell,
import, export, or otherwise distribute any Seller Product, with or without the
right to sublicense the same; (B) granting any license of, any covenant not to
assert/sue or other immunity from suit under or any other rights to any current
or future Proprietary Rights, with or without the right to sublicense the same
granted to or granted by the Parent (solely with respect to the Seller's
business (other than the Excluded Business) or any of the Assets) or Seller (in
each case, other than licenses granted to the Parent or Seller for Off-the-Shelf
Software); (C) regarding joint development of any Seller Products or Proprietary
Rights; (D) by which the Parent or the Seller grants any ownership right or
title to any Seller Proprietary Rights owned by the Parent (solely with respect
to Seller or any of the Assets) or Seller or by which the Parent or Seller is
assigned or granted an ownership interest in any Proprietary Rights (solely with
respect to the Parent to the extent included in the Assets) other than
agreements with employees and contractors that assign or grant to the Parent or
Seller  ownership of Proprietary Rights developed in the course of providing
services by such employees and contractors; (E) under which the Parent or the
Seller undertakes any ongoing royalty or payment obligations with respect to any
Seller Proprietary Rights; (F) under which the Seller grants or receives an
option or right of first refusal relating to any Proprietary Rights (other than
Proprietary Rights related solely to the Excluded Business) or under which the
Parent grants a right of first refusal with respect or relating to any Seller
Proprietary Rights or any Assets; (G) under which any third party is granted any
right to access or to use Seller Source Code, including without limitation to
create derivative works of Seller Products; (H) pursuant to which the Parent or
the Seller has deposited or is required to deposit with an escrow agent or any
other Person any Seller Source Code or other Seller Proprietary Rights or any of
the Assets, and further describes whether the execution of this Agreement or the
consummation of any of the Transactions could reasonably be expected to result
in the release or disclosure of any Seller Source Code; and (I) limiting the
ability of the Parent (solely with respect to the Seller's business (other than
the Excluded Business) or any of the Assets) or Seller to transact business
(other than the Excluded Business) in any market, field or geographical area or
with any Person, or that restricts the use, sale, transfer, delivery or
licensing of Seller Proprietary Rights (or any tangible embodiment thereof),
including without limitation any covenant not to compete;

                        (ii)                Part 3.29(c)(ii) lists any
agreement, contract, license or other arrangement, written or oral, to which the
Parent or the Seller is a party and pursuant to which the Parent or Seller (in
each case, solely with respect to Seller's business other than the Exclude
Business) is authorized to use any Proprietary Rights owned by any Person,
excluding nonexclusive licenses for Off-the-Shelf Software.  Except as set forth
in Part 3.29(c)(ii) of the Disclosure Schedule, none of the Parent or Seller has
any obligation to pay any royalties, license fees or other amounts or provide or
pay any other consideration to any Person by reason of the ownership, use,
exploitation, practice, sale or disposition of Seller Proprietary Rights (or any
tangible embodiment thereof) or other Assets or the reproducing, making, using,
selling, offering for sale, distributing or importing any Seller Products;

                        (iii)               Except as set forth in Part
3.29(c)(iii) of the Disclosure Schedule, neither the Parent nor Seller has
entered into any written or oral contract, agreement, license or other
arrangement to defend, indemnify or hold harmless any Person against any charge
of infringement of any Proprietary Rights included in the Assets, other than
indemnification provisions contained in standard sales agreements with customers
or end users or other agreements arising in the ordinary course of business and
copies of all Assumed Contracts containing such provisions have been delivered
to Purchaser or its counsel;

                        (iv)              Part 3.29(c)(iv) of the Disclosure
Schedule lists each Seller Product that contains any Public Software, a
description of such Seller Product and the Public Software license applicable to
such Seller Product.  Except as set forth in Part 3.29(c)(iv) of the Disclosure
Schedule, no Public Software forms part of any software, firmware or middleware
included in any Seller Product, and no Public Software was or is used in
connection with the development of any Seller Product or is incorporated into,
in whole or in part, or has been distributed by Seller (or, to the Knowledge of
Seller and Parent, any third party, with, in whole or in part, any Seller
Product; and

                        (v)                Neither the Parent nor Seller or to
the Knowledge of Parent and Seller, any other Person, is in breach of any
contract, agreement, license or other arrangement described in this Section
3.29(c) and none of the Parent or Seller has notified any Person and no Person
has notified the Parent or Seller of any such breach.

            (d)               Except with respect to Proprietary Rights listed
in Part 3.29(a)(ii)(A)-2 of the Disclosure Schedule or as set forth in Part
3.29(d) of the Disclosure Schedule:

16

--------------------------------------------------------------------------------


                        (i)                  Neither the Parent nor Seller
jointly owns, licenses or claims any right, title or interest with any other
Person (other than Parent or Seller) of any Seller Proprietary Rights (other
than Seller Proprietary Rights that relate exclusively to the Excluded
Business).  To the Knowledge of Parent and Seller, no current or former officer,
manager, director, stockholder, member, employee, consultant or independent
contractor of the Parent or Seller has any right, title, claim or interest in,
to or under any Seller Proprietary Rights in which the Parent (in each case, to
the extent included in the Assets) or Seller has (or purports to have) any
right, title or interest that has not been either (a) irrevocably assigned or
transferred to Parent or Seller, or (b) licensed (with the right to grant
sublicenses) to the Parent or Seller under an exclusive, irrevocable, worldwide,
royalty free, fully paid and assignable license.

                        (ii)                No Person has challenged or, to the
Knowledge of Parent and Seller, threatened to challenge, and no Person has
asserted or made a demand or, to the Knowledge of Parent and Seller, threatened
to make a claim or a demand, nor is there any pending proceeding nor, to the
Knowledge of Parent and Seller, are there any facts which could reasonably be
expected to give rise to any such challenge, claim, demand or proceeding, which
would adversely affect (a) any right, title or interest of the Parent or Seller
in, to or under any Seller Proprietary Rights, (b) any contract, agreement,
license or and other arrangement under which the Parent or Seller claims any
right, title or interest under any Seller Proprietary Rights or restricts in any
material respect the use, manufacture, transfer, sale, delivery or licensing by
the Parent or Seller of the Seller Proprietary Rights or Seller Products, or (c)
the validity, enforceability or claim construction of any Patents forming part
of the Assets or any Seller Proprietary Rights. 

                        (iii)               Neither the Parent nor Seller is
subject to any proceeding or outstanding decree, order, judgment or stipulation
restricting the use, transfer or licensing of any Seller Proprietary Rights by
the Parent or Seller, the use, manufacture, transfer, sale or licensing of any
Seller Product by the Parent or Seller, or which might affect the validity, use
or enforceability of any Seller Proprietary Rights;

                        (iv)              No Seller Proprietary Rights owned by
or exclusively licensed to the Parent (in each case, to the extent included in
the Assets) or Seller have been infringed or misappropriated by any Person. 
There is no unauthorized use, disclosure or misappropriation of any Seller
Proprietary Rights included in the Assets by any Person, including without
limitation any current or former officer, manager, director, stockholder,
member, employee, consultant or independent contractor of the Parent or Seller.

                        (v)                All Patents and Registered Copyrights
owned by the Parent (in each case, to the extent included in the Assets) or
Seller and all Patents, Registered Copyrights and Registered Trademarks licensed
to the Parent or Seller (in each case, to the extent included in the Assets),
other than non-exclusive licenses to Off-the-Shelf Software, (A) have been duly
filed or registered (as applicable) with the applicable Governmental Entity, and
maintained, including the timely submission of all necessary filings and payment
of fees in compliance with the legal and administrative requirements of the
appropriate jurisdictions, (B) have not lapsed, expired or been abandoned and
(C) no opposition proceedings have been commenced related thereto in any
jurisdictions which such procedures are available.

            (e)                Except as set forth in Part 3.29(e) of the
Disclosure Schedule:

17

--------------------------------------------------------------------------------


                        (i)                  All Patents in which the Parent (to
the extent included in the Assets) or the Seller, has any right, title or
interest have been duly filed or registered (as applicable) with the applicable
Governmental Entity, and maintained, including the submission of all necessary
filings and fees in compliance with the legal and administrative requirements of
the appropriate Governmental Entity, and have not lapsed, expired or been
abandoned;

                        (ii)                (A) all Patents owned by the Parent
(to the extent included in the Assets) or Seller, all Patents for which the
Parent (to the extent included in the Assets) or Seller had or has the right to
prosecute and/or maintain the Patents or the right to review and/or comment on
any Patent and/or correspondence with the applicable Governmental Entity related
to the Patents and all Patents exclusively licensed to the Parent (to the extent
included in the Assets) or Seller, in each case have been prosecuted in good
faith, are subsisting and in good standing and, to the Knowledge of Parent and
Seller, disclose patentable subject matter, (B) there are no inventorship
challenges to any such Patents nor does there exist, to the Knowledge of Parent
and Seller, any fact that could lead to any such challenge, (C) no interference
has been declared or provoked relating to any such Patents nor does there exist,
to the Knowledge of Parent and Seller, any fact that could lead to such
interference, (D) no opposition proceedings have been commenced related to such
Patents in any jurisdictions which such procedures are available nor does there
exist, to the Knowledge of Parent and Seller, any fact that could lead to any
such opposition, (E) to the Knowledge of Parent and Seller, all Issued Patents
in the Seller Proprietary Rights are valid and enforceable nor does there exist,
to the Knowledge of Parent and Seller, any fact that could lead to a finding of
invalidity or unenforceability, and (F) all maintenance and annual fees have
been fully and timely paid, and all fees paid, during prosecution and after
issuance of any Patent have been paid in the correct entity status amounts, with
respect to Issued Patents within the Seller Proprietary Rights;

                        (iii)               To the Knowledge of Parent and
Seller, there is no material fact with respect to any Patent Application in
which the Parent (to the extent included in the Assets) or Seller have any
right, title or interest that would (i) preclude the issuance of an Issued
Patent from such Patent Application (with valid claims no less broad in scope
than the claims as currently pending in such Patent Application), (ii) render
any Issued Patent issuing from such Patent Application invalid or unenforceable,
or (iii) cause the claims included in such Patent Application to be narrowed;
and

                        (iv)              No inventorship challenge,
interference, or claim of invalidity or unenforceability is pending or, to the
Knowledge of Parent and Seller, threatened with respect to Patents included in
the Seller Proprietary Rights.

            (f)                 The conduct of the businesses of the Parent
(solely with respect to the Seller or the Seller Proprietary Rights) and Seller
(in each case other than the Excluded Business) as conducted prior to or on the
Closing Date, including without limitation the making, using, offering for sale,
selling, otherwise distributing or importing of any Seller Product does not
infringe, constitute contributory infringement, inducement to infringe,
misappropriation or unlawful use of Proprietary Rights of any Person, and no
Person has asserted or, to the Knowledge of Parent and Seller, threatened a
claim nor do there exist, to the Knowledge of Parent and Seller, any facts which
could reasonably be expected to give rise to such a claim, nor has the Parent or
the Seller received any notification that any Seller Product (or any Seller
Proprietary Right embodied in any Seller Product) infringes, constitutes
contributory infringement, inducement to infringe, misappropriation or unlawful
use of Proprietary Rights of any Person.

18

--------------------------------------------------------------------------------


            (g)                To the Knowledge of Parent and Seller, other than
with respect to the Trademarks listed on Part 3.29(a)(ii)(A)-2 of the Disclosure
Schedule, there does not exist any fact with respect to the Trademarks included
in the Seller Proprietary Rights that would (i) preclude the issuance of any
Registered Trademarks from any trademark applications, or (ii) render any such
Trademarks invalid or unenforceable.  To the Knowledge of Parent and Seller,
there does not exist any fact with respect to any Copyrights included in the
Seller Proprietary Rights that would (i) preclude the issuance of any Registered
Copyright from any copyright applications, or (ii) render any such Copyrights
invalid or unenforceable.

            (h)                The Parent and the Seller have taken commercially
reasonable and customary measures and precautions necessary to protect and
maintain the confidentiality of all Trade Secrets in which the Parent (to the
extent included in the Assets) and Seller have any right, title or interest and
otherwise to maintain and protect the value of all such Trade Secrets.  Without
limiting the generality of the foregoing, except as set forth in Part 3.29(h) of
the Disclosure Schedule:

                        (i)                  All current and former employees of
the Seller, as well as any current and former employees of the Parent who are or
were involved in, or who have contributed to, the creation or development of any
Seller Proprietary Rights or any Seller Product, have executed and delivered to
the Parent or the Seller, as applicable, a written agreement regarding the
protection of proprietary information and the irrevocable assignment to the
Parent or the Seller, as applicable, of any Proprietary Rights arising from
services performed by such Persons, that is substantially similar to the form of
Confidential Information and Invention Assignment Agreement previously delivered
by the Seller to Purchaser.  No such current employee of Parent or Seller and,
to the Knowledge of Parent and Seller, no such former employee of Parent or
Seller, has identified and excluded works or inventions made prior to his or her
employment with the Parent or Seller, as applicable, from his or her assignment
of inventions pursuant to such employee's Confidential Information and Invention
Assignment Agreement, or other similar agreement, entered into with Parent or
Seller, as applicable. To the Knowledge of Parent and Seller, no such current or
former employee of Seller is in violation of any term of any such agreement;

19

--------------------------------------------------------------------------------


                        (ii)                All current and former consultants
and independent contractors to Seller, as well as any current and former
consultants and independent contractors of the Parent, who are or were involved
in, or who have contributed to, the creation or development of any Seller
Proprietary Rights or any Seller Product have executed and delivered to the
Parent or the Seller, as applicable, a written agreement regarding the
protection of proprietary information and the irrevocable assignment to the
Parent or the Seller, as applicable, of any Proprietary Rights arising from
services performed by such Persons, that is substantially similar to the form of
Consultant Confidential Information and Invention Assignment Agreement
previously delivered by the Seller to the Purchaser.  No such current consultant
or independent contractor of Parent or Seller and, to the Knowledge of Parent
and Seller, no such former consultant or independent contractor of Parent or
Seller, has identified and excluded works or inventions made prior to his or her
service with the Parent or Seller, as applicable, from his or her assignment of
inventions pursuant to such consultant or independent contractor's Confidential
Information and Invention Assignment Agreement, or other similar agreement,
entered into with Parent or Seller, as applicable.  Part 3.29(h)(ii) of the
Disclosure Schedule sets forth a list of consultants and independent contractors
used by the Parent or the Seller in connection with the conception, reduction to
practice, creation, derivation, development, or making of any Seller Proprietary
Rights or any tangible embodiments thereof.  To the Knowledge of Parent and
Seller, no current or former consultant or independent contractor of Seller is
in violation of any term of any such agreement;

                        (iii)               Except as disclosed as required
under Section 3.29(c)(i) above and except for disclosures made in the ordinary
course of business under the confidentiality and nondisclosure agreements listed
in Section 3.29(h)(iii) of the Disclosure Schedule, neither the Parent nor the
Seller has disclosed or delivered to any Person, or permitted the disclosure or
delivery to any escrow agent or other Person, of any Seller Source Code.  No
event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time) will, or could reasonably be expected to,
result in the disclosure or delivery to any Person of any Seller Source Code;
and

                        (iv)              Neither the Parent nor the Seller has
disclosed any Trade Secrets in which the Parent (to the extent included in the
Assets) or Seller has (or purports to have) any right, title or interest (or any
tangible embodiment thereof) to any Person without having the recipient thereof
execute a written agreement regarding the non-disclosure and non-use thereof.

                        (v)                Except with respect to demonstration
or trial copies, no product, system, program or software module designed,
developed, distributed, licensed or otherwise made available by the Parent (to
the extent included in the Assets) or the Seller to any Person, including
without limitation any Seller Product, contains any "back door," "time bomb,"
"Trojan horse," "worm," "drop dead device," "virus" or other software routines
or hardware components installed by Parent or Seller or, to the Knowledge of
Parent and Seller, any other Person, which is designed to permit unauthorized
access or to disable or erase software, hardware or data without the consent of
the user.

            (i)                  Reserved.   

            (j)                 Except as set forth in Part 3.29(j) of the
Disclosure Schedule, each Seller Product designed, developed, manufactured,
assembled, sold, installed, repaired, licensed or otherwise made available by
the Parent or the Seller to any Person:

                        (i)                  conformed and complied in all
material respects with the terms and requirements of any applicable warranty,
the agreement related to such Seller Products and, to the Knowledge of Seller
and Parent, with all applicable legal requirements; and

                        (ii)                was free of any bug, virus, design
defect or other defect or deficiency at the time it was sold or otherwise made
available, other than any immaterial bug or similar defect that would not
adversely affect in any material respect such Seller Product or other asset,
product or system (or the operation or performance of either of the foregoing).

                        (iii)               the Disclosure Schedule contains an
accurate and complete copy of the most recent "bug list" with respect to each
product, system, program or software module of each of the Seller Products.

20

--------------------------------------------------------------------------------


            (k)               Neither Parent nor Seller have provided any
installation services, programming services, repair services, maintenance
services, support services, training services, upgrade services or other
services in each case with respect to the Seller Products.

            (l)                  No customer or other Person has asserted or, to
the Knowledge of Parent and Seller, threatened to assert any claim against the
Parent (solely with respect to the Seller Products) or the Seller (i) under or
based upon any warranty provided by or on behalf of the Parent (solely with
respect to the Seller Products) or the Seller, or (ii) under or based upon any
other warranty relating to any Seller Product.

            (m)              Neither the Parent nor the Seller is or has ever
been a member or promoter of, or a contributor to or made any commitments or
agreements regarding any patent pool, industry standards body, standard setting
organization, industry or other trade association or similar organization, in
each case that could or does require or obligate the Parent or the Seller to
grant or offer to any other Person any license or right to any Proprietary
Rights, including without limitation any future Proprietary Rights developed,
conceived, made or reduced to practice by the Parent or the Seller or any
Affiliate thereof after the date of this Agreement.

            (n)                No funding, facilities or personnel of any
Governmental Entity were used by Seller, directly or indirectly, to develop or
create, in whole or in part, any Seller Proprietary Rights or any Seller
Product.

            (o)               Except for credit terms extended in the ordinary
course of business, neither the Parent nor Seller have agreed to provide vendor
financing with respect to the sale of any Seller Products.

            (p)               To the Knowledge of Parent and Seller, neither
Parent (with respect to Seller or any Seller Proprietary Rights) nor Seller have
taken an action or failed to take an action that operates in such a way that
would give rise to a laches or equitable estoppel claim by any Person that would
result in the avoidance of a claim of infringement by Parent or Seller against
any such Person.  In the conduct of its business, including without limitation
the using, making, selling, offering for sale or importing any Seller Products,
neither Parent (with respect to Seller or any Seller Proprietary Rights) nor
Seller are relying on any action or omission by any Person that operates in such
a way that would give rise to a laches or equitable estoppel claim by Parent or
Seller that would result in the avoidance of a claim of infringement by Parent
or Seller.

            (q)               The information systems included in the Assets are
(or as of the Closing will be) fully functional in all material respects on a
standalone basis as a local area network only (without external connectivity to
the internet or external email or voicemail capabilities) and as of the Closing
will operate independently of all other networks and systems of Parent or Seller
without any known dependencies on such networks or systems, or services,
provided by Parent, Seller or any third party.  The equipment listed on Schedule
3.29(q) is included in the Assets and constitutes all of the equipment required
to operate such information systems in such manner.

Section 3.30          Labor Matters.

21

--------------------------------------------------------------------------------


            (a)                There is no labor strike, dispute, corporate
campaign, slowdown, stoppage or lockout actually pending, or to the Knowledge of
Parent and the Seller, threatened against or affecting the Seller, and during
the past five years there has not been any such action.

            (b)               Neither of Parent (solely with respect to the
Seller) or Seller is a party to or bound by any collective bargaining or similar
agreement with any labor organization or work rules or practices agreed to with
any labor organization or employee association applicable to employees of the
Seller.

            (c)                No labor union has been certified by the National
Labor Relations Board as bargaining agent for any of the employees of the
Seller; no notice has been received from any labor union stating that it has
been designated as the bargaining agent for any of said employees; and no
petition has been filed by any labor union requesting an election to determine
whether or not it is the exclusive bargaining agent for any of said employees.

            (d)               None of the employees of the Seller is represented
by any labor organization and, to the Knowledge of Parent and the Seller, there
have been no union organizing activities among the employees of the Seller
within the past five years.

            (e)                A true and complete copy of each written
personnel policy, rule and procedure generally applicable to employees of the
Seller has been delivered to the Purchaser.

            (f)                 Each of Parent (solely with respect to the
Seller) and Seller is, and has at all times been, in compliance, in all material
respects, with all applicable laws respecting employment and employment
practices, terms and conditions of employment, wages, hours of work and
occupational safety and health.

            (g)                There is no unfair labor practice charge or
complaint against Parent (solely with respect to the Seller) or Seller pending
or, to the Knowledge of Parent and the Seller, threatened before the National
Labor Relations Board or any similar state or foreign agency.

            (h)                To the Knowledge of Parent and the Seller, no
charge with respect to or relating to the Parent (solely with respect to
Seller's employees) or the Seller is pending before the Equal Employment
Opportunity Commission or any other agency responsible for the prevention of
unlawful employment practices.

            (i)                  Neither Parent (solely with respect to the
Seller) nor Seller has received notice of the intent of any federal, state,
local or foreign agency responsible for the enforcement of labor or employment
laws to conduct an investigation with respect to or relating to the Seller, and
no such investigation is in progress.

            (j)                 There are no complaints, lawsuits or other
proceedings pending or, to the Knowledge of Parent and the Seller, threatened in
any forum by or on behalf of any present or former employee of the Seller, any
applicant for employment or classes of the foregoing alleging breach of any
express or implied contract of employment, any laws governing employment or the
termination thereof or other discriminatory, wrongful or tortious conduct in
connection with the employment relationship.

22

--------------------------------------------------------------------------------


            (k)               Since the enactment of the WARN Act, (i) neither
of Parent (solely with respect to the Seller) nor Seller has effectuated a
"plant closing" (as defined in the WARN Act) affecting any site of employment or
one or more facilities or operating units within any site of employment or
facility of the Seller, (ii) there has not occurred a "mass layoff' (as defined
in the WARN Act) affecting any site of employment or facility of the Seller,
(iii) the Seller has not been affected by any transaction or engaged in layoffs
or employment terminations sufficient in number to trigger application of any
similar state, local or foreign Law or regulation and (iv) none of the Seller's
employees has suffered an "employment loss" (as defined in the WARN Act) during
the six-month period prior to the date hereof.

Section 3.31          Personnel.  The Disclosure Schedule sets forth a true and
complete list of the names, titles and dates of employment of all employees of
the Seller (other than the Excluded Employees).  On November 30, 2006, Seller
delivered to Purchaser a true and complete list of current salaries and other
compensation of all employees of the Seller (other than the Excluded Employees)
and the wage rates for non-salaried and non-executive salaried employees of the
Seller by classification (other than the Excluded Employees).  To the Knowledge
of Parent and the Seller, no officer, key employee or group of employees has any
plans to terminate employment with the Seller.

Section 3.32          Potential Conflict of Interest.  Neither Seller nor, to
the Knowledge of Parent and Seller, any employee of Seller, owns or holds,
directly or indirectly, any interest in (excepting holdings of securities of
publicly held and traded entities constituting less than 5% of the equity of any
such entity), or is an officer, director, employee or consultant of any Person
that is, a competitor, lessor, lessee, customer or supplier of the Seller or
which conducts a business similar to that conducted by the Seller.  To the
Knowledge of Parent and Seller, no officer, director or employee of Parent or
Seller has any material interest in any of the Assets or any property, real or
personal, tangible or intangible, used in or pertaining to the business of the
Seller.

23

--------------------------------------------------------------------------------


Section 3.33          Propriety of Past Payments.  To the Knowledge of Parent
and Seller (a) no unrecorded fund or asset of Seller has been established for
any purpose, (b) no accumulation or use of corporate funds of the Seller has
been made without being properly accounted for in the books and records of the
Seller, (c) no payment has been made by or on behalf of the Seller with the
understanding that any part of such payment is to be used for any purpose other
than that described in the documents supporting such payment, and (d) none of
Parent (solely with respect to the Seller) or Seller, any director, officer,
employee or agent of the Parent (solely with respect to the Seller or any of the
Assets) or Seller or any other Person associated with or acting for or on behalf
of the Parent or Seller has, directly or indirectly, made any illegal
contribution, gift, bribe, rebate, payoff, influence payment, kickback or other
payment to any Person, private or public, regardless of form, whether in money,
property or services, (i) to obtain favorable treatment for the Parent (solely
with respect to the Seller) or Seller, in securing business, (ii) to pay for
favorable treatment for business secured for the Parent (solely with respect to
the Seller) or Seller, (iii) to obtain special concessions, or for special
concessions already obtained, for or in respect of the Parent (solely with
respect to the Seller or any of the Assets) or Seller or (iv) otherwise for the
benefit of the Parent (solely with respect to the Seller of any of the Assets)
or Seller, in violation of any federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty (including
existing site plan approvals, zoning or subdivision regulations or urban
redevelopment plans relating to Real Property).  None of Parent (solely with
respect to the Seller or any of the Assets) or Seller or any current director,
officer, agent, employee of the Parent, Seller or other Person acting on behalf
of the Parent (solely with respect to the Seller or any of the Assets) or Seller
, has accepted or received any unlawful contribution, payment, gift, kickback,
expenditure or other item of value.

Section 3.34          Product Liability.  There are not presently pending, or,
to the Knowledge of Parent and the Seller, threatened, and, to the Knowledge of
Parent and the Seller, there is no basis for, any civil, criminal or
administrative actions, suits, demands, claims, hearings, notices of violation,
investigations, proceedings or demand letters relating to any alleged hazard or
alleged Defect in design, manufacture, materials or workmanship, including any
failure to warn or alleged breach of express or implied warranty or
representation, relating to any Seller Product manufactured, distributed or sold
by or on behalf of the Parent (solely with respect to the Seller or any of the
Assets) or Seller.  Neither Parent (with respect to the Seller or any of the
Assets) nor Seller has extended to any of its customers any written, non-uniform
product warranties, indemnifications or guarantees.

Section 3.35          Brokers or Finders.  No agent, broker, investment banker,
financial advisor or other firm or Person engaged by Parent or Seller is or will
be entitled to any broker's or finder's fee or any other commission or similar
fee in connection with any of the Transactions.

Section 3.36          Full Disclosure.  Neither Parent nor Seller has failed to
disclose to Purchaser in this Agreement or the Disclosure Schedule any facts
material to the Assets or Seller's business (other than the Excluded Business). 
No representation or warranty by Parent or the Seller contained in this
Agreement, the Disclosure Schedule, certificate, or other writing furnished by
Parent or Seller to Purchaser pursuant to the provisions hereof or in connection
with the Transactions, contains any untrue statement of material fact or omits
to state any material fact necessary, in light of the circumstances under which
it was made, not misleading.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF PURCHASER

Purchaser represents and warrant to Parent and the Seller that:

Section 4.1              Organization.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
has all requisite corporate or other power and authority and all necessary
governmental approvals to own, lease and operate its properties and to carry on
its business as now being conducted, except where the failure to be so
organized, existing and in good standing or to have such power, authority, and
governmental approvals would not have, individually or in the aggregate, a
Material Adverse Effect on the ability of Purchaser to consummate the
Transactions.

24

--------------------------------------------------------------------------------


Section 4.2              Authorization.  Purchaser has full corporate power and
authority to execute and deliver this Agreement and the Ancillary Agreements (to
which it will be a party) and to consummate the Transactions.  The execution,
delivery and performance by Purchaser of this Agreement and the Ancillary
Agreements (to which it will be a party) and the consummation of the
Transactions have been duly authorized by Purchaser, and no other corporate
action on the part of Purchaser is necessary to authorize the execution and
delivery by Purchaser of this Agreement, the Ancillary Agreements (to which it
will be a party) or the consummation of the Transactions.  No vote of, or
consent by, the holders of any class or series of capital stock or Voting Debt
issued by Purchaser is necessary to authorize the execution and delivery by
Purchaser of this Agreement, the Ancillary Agreements (to which it will be a
party) or the consummation by it of the Transactions.

Section 4.3              Binding Agreement.  This Agreement has been, and the
Ancillary Agreements to which it will be a party will be, duly executed and
delivered by Purchaser and, assuming due and valid authorization, execution and
delivery hereof by Parent and Seller, this Agreement constitutes, and each
Ancillary Agreement to which it is a party will constitute, a valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors' rights generally and
(ii) the availability of the remedy of specific performance or injunctive or
other forms of equitable relief may be subject to equitable defenses and would
be subject to the discretion of the court before which any proceeding therefor
may be brought.

Section 4.4              Consents and Approvals; No Violations.  Except for the
filings, permits, authorizations, consents and approvals as may be required
under, and other applicable requirements of, the Exchange Act, the HSR Act and
state securities or blue sky laws, none of the execution, delivery or
performance of this Agreement or any Ancillary Agreement to which it will be a
party by Purchaser, the consummation by Purchaser of the Transactions or
compliance by Purchaser with any of the provisions hereof will (i) conflict with
or result in any breach of any provision of the certificate of incorporation, 
the bylaws or similar organizational documents of Purchaser, (ii) require any
filing with, or permit, authorization, consent or approval of, any Governmental
Entity or other Person (including, without limitation, consents from parties to
loans, contracts, leases and other agreements to which Purchaser is a party),
(iii) require any consent, approval or notice under, or result in a violation or
breach of, or constitute (with or without due notice or the passage of time or
both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, lease, license, contract, agreement or
other instrument or obligation to which Purchaser or any of its Subsidiaries is
a party or by which any of them or any of their respective properties or assets
may be bound, or (iv) violate any order, writ, injunction, decree, statute, rule
or regulation applicable to Purchaser, any of its Subsidiaries or any of their
properties or assets, excluding from the foregoing clauses (ii), (iii) and (iv)
such violations, breaches or defaults which would not, individually or in the
aggregate, have a Material Adverse Effect on the ability of Purchaser to
consummate the Transactions.

Section 4.5              Brokers or Finders.  Neither Purchaser nor any of its
Subsidiaries or its Affiliates has entered into any agreement or arrangement
entitling any agent, broker, investment banker, financial advisor or other firm
or Person to any broker's or finder's fee or any other commission or similar fee
in connection with any of the Transactions.

25

--------------------------------------------------------------------------------


ARTICLE V
COVENANTS

Section 5.1              Interim Operations of the Seller.  Parent and the
Seller hereby covenant and agree that, from the date of this Agreement and
continuing until the earlier of the termination of this Agreement as provided
herein or the Closing, except (i) as expressly provided in this Agreement or any
Ancillary Agreement, or (ii) as may be agreed in writing by Purchaser:

            (a)                the business of the Parent (solely with respect
to the Seller and any of the Assets) and Seller shall be conducted in
substantially the same manner as heretofore conducted and only in the ordinary
course, and Parent and Seller shall use commercially reasonable efforts to
preserve the Assets and the business organization of the Seller intact, keep
available the services of the current officers and employees of the Seller, pay
or perform all obligations as they become due and maintain the existing
relations with customers, suppliers, creditors, business partners and others
having business dealings with the Parent (solely with respect to the Seller or
any of the Assets) and Seller, to the end that the goodwill and ongoing business
of the Seller shall not be impaired in any material respect at the Closing
Date.  The Parent (solely with respect to the Seller and the Assets) and Seller
shall not institute any new methods of manufacture, purchase, sale, lease,
management, accounting or operation (including, but not limited to, with respect
to the collection of accounts receivable) or engage in any transaction or
activity other than changes in the ordinary course of business and consistent
with past practice;

            (b)               Seller shall not:  (i) amend its certificate of
incorporation or bylaws or similar organizational documents, (ii) issue, sell,
transfer, or permit the transfer of, pledge, dispose of or encumber any shares
of any class or series of its capital stock or Voting Debt, or securities
convertible into or exchangeable for, or options, warrants, calls, commitments
or rights of any kind to acquire, any shares of any class or series of its
capital stock or any Voting Debt, (iii) declare, set aside or pay any
distribution payable in any Assets with respect to any shares of any class or
series of its capital stock, (iv) split, combine or reclassify any shares of any
class or series of its capital stock, or (v) redeem, purchase or otherwise
acquire directly or indirectly any shares of any class or series of its capital
stock, or any instrument or security which consists of or includes a right to
acquire such shares;

            (c)                none of the Parent (solely with respect to the
Seller or any of the Assets) or Seller shall modify, amend or terminate any of
its material contracts or waive, release or assign any material rights or
claims, except in the ordinary course of business and consistent with past
practice,

26

--------------------------------------------------------------------------------


            (d)               none of the Parent (solely with respect to the
Seller or any of the Assets) or Seller shall:  (i) incur or assume any long-term
debt, or except in the ordinary course of business, incur or assume short-term
Indebtedness exceeding $50,000 in the aggregate from the date hereof until the
Closing; (ii) modify the terms of any Indebtedness or other liability, other
than modifications of short term debt in the ordinary and usual course of
business and consistent with past practice; (iii) assume, guarantee, endorse or
otherwise become liable or responsible (whether directly, contingently or
otherwise) for the obligations of any other Person, except as described in the
Disclosure Schedule as being in the ordinary course of business and consistent
with past practice; (iv) make any loans, advances or capital contributions to,
or investments in, any other Person; (v) enter into any material commitment or
transaction (including any capital expenditure or purchase, sale or lease of
assets or real estate); (vi) write down the value of any inventory or write off
as uncollectible any notes or accounts receivable (in each case other than in
the ordinary course of business in amounts consistent with past practice); or
(vii) change any of the banking or safe deposit arrangements described or
referred to in the Disclosure Schedule;

            (e)                neither the Parent (solely with respect to the
Seller or any of the Assets) or the Seller shall lease, license, mortgage,
pledge, or encumber any assets other than in the ordinary and usual course of
business and consistent with the past practice or transfer, sell or dispose of
any assets other than in the ordinary and usual course of business and
consistent with past practice or dispose of or permit to lapse any rights to any
Seller Proprietary Rights;

            (f)                 neither of Parent (solely with respect to
Seller) nor Seller shall make any change in the compensation payable or to
become payable to any of the officers, employees, agents or consultants of the
Seller (other than normal recurring increases in the ordinary course of business
consistent with past practice in wages payable to employees who are not officers
of the Seller) or to Persons providing management services to the Seller, or
enter into or amend any employment, severance, consulting, termination or other
agreement with, or employee benefit plan for, or make any loan or advance to,
any of the officers, employees, Affiliates, agents or consultants of the Seller
or make any change in its existing borrowing or lending arrangements for or on
behalf of any of such Persons pursuant to an employee benefit plan or otherwise;

            (g)                none of the Parent (solely with respect to the
Seller) or the Seller shall permit any insurance policy naming it as a
beneficiary or a loss payable payee to be cancelled or terminated without notice
to Purchaser;

            (h)                neither Parent (solely with respect to the
Seller) nor the Seller shall acquire any material assets or a license therefor
other than in the ordinary course of business consistent with past practices or
incur any capital expenditures, or any obligations or liabilities in connection
therewith, except pursuant to existing contracts or agreements or that, in the
aggregate, would not exceed $50,000 during any fiscal quarter;

            (i)                  none of the Parent (solely with respect to
Seller or any of the Assets) or the Seller shall adopt a plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization;

            (j)                 Parent and Seller shall file, on a timely basis,
with appropriate taxing authorities all Tax Returns required to be filed prior
to the Closing Date and pay all Taxes when due;

            (k)               none of the Parent or the Seller shall (i) change
any of the accounting methods used by it unless required by GAAP or (ii) make
any election relating to Taxes, change any election relating to Taxes already
made, adopt any accounting method relating to Taxes, change any accounting
method relating to Taxes unless required by GAAP, enter into any closing
agreement relating to Taxes, settle any claim or assessment relating to Taxes or
consent to any claim or assessment relating to Taxes or any waiver of the
statute of limitations for any such claim or assessment;

27

--------------------------------------------------------------------------------


            (l)                  Parent and the Seller shall continue the
prosecution and registration process with respect to any Seller Proprietary
Rights in which Parent or Seller has (or purports to have) any right, title or
interest;

            (m)              none of Parent or the Seller shall enter into or
amend any agreements pursuant to which any Seller Proprietary Rights are
transferred to any Person or any other party is granted rights of any type or
scope with respect to any of Seller's Products or Seller Proprietary Rights;

            (n)                none of Parent (solely with respect to Seller or
any of the Assets) or the Seller shall sell, lease, license or otherwise dispose
of or encumber any of the Assets that are material, individually or in the
aggregate, to Seller's business, taken as a whole, except in the ordinary course
of business consistent with past practice;

            (o)               neither Parent (solely with respect to Seller) nor
Seller shall make any capital expenditures, capital additions or capital
improvements, in excess of $50,000 individually or $100,000 in the aggregate;

            (p)               none of Parent (solely with respect to Seller or
any of the Assets) or the Seller shall terminate or waive any right of
substantial value, other than in the ordinary course of business;

            (q)               none of Parent (solely with respect to Seller or
any of the Assets) or the Seller shall commence a lawsuit other than (i) for the
routine collection of bills, (ii) in such cases where the Parent or Seller in
good faith determines that failure to commence suit would result in the material
impairment of a valuable aspect of the Assets or Seller's business, provided
that it consults with Purchaser prior to the filing of such a suit or (iii) for
a breach of this Agreement;

            (r)                 none of Parent or the Seller shall revalue any
of the Assets, including without limitation writing down the value of inventory
or writing off notes or accounts receivable other than in the ordinary course of
business or as required by changes in GAAP;

            (s)                none of Parent or Seller shall take, or agree to
or commit to take, any action that would or is reasonably likely to result in
any of the conditions to the Closing set forth in Article VI not being
satisfied, or would make any representation or warranty of Parent or the Seller
contained herein inaccurate in any respect at, or as of any time prior to, the
Closing Date, or that would materially impair the ability of Parent, the Seller
or Purchaser to consummate the Closing in accordance with the terms hereof or
materially delay such consummation; and

            (t)                 none of Parent or Seller shall enter into any
agreement, contract, commitment or arrangement to do any of the foregoing, or
authorize, recommend, propose or announce an intention to do, any of the
foregoing.

Section 5.2              Access, Confidentiality.

28

--------------------------------------------------------------------------------


            (a)                Between the date of this Agreement and the
Closing, Parent and Seller shall (i) afford Purchaser and its authorized
representatives reasonable access to the Assets and the facilities of the
Seller, and to all books and records relating thereto (ii) permit Purchaser to
make such inspections and to make copies of such books and records as it may
reasonably require and (iii) furnish Purchaser with such financial and operating
data and other information concerning the Parent (solely with respect to the
Seller and the Assets) and the Seller as Purchaser may from time to time
reasonably request.  Purchaser and its authorized representatives shall use
reasonable efforts to conduct all such inspections in a manner that will
minimize disruptions to the business and operations of the Parent and the
Seller.

           (b)               Purchaser and its authorized representatives
(including its designated engineers, or consultants) may at reasonable times and
with Parent's prior consent (which may be either oral or written), which consent
shall not be unreasonably withheld, enter into and upon all or any portion of
the Assets in order to investigate and assess the environmental condition of the
Assets and such properties or the business of the Seller conducted thereat. 
Such investigation by Purchaser may include the performance of noninvasive and
nondestructive tests or other procedures (hereinafter "Phase II Testing")
relating to environmental conditions or Materials of Environmental Concern and
Purchaser shall provide to Parent and Seller any scope of work relating to such
Phase II Testing prepared by an environmental consulting firm for Parent's and
Seller's review.  Purchaser shall not conduct any Phase II Testing without
receipt of Parent's and Seller's approval.  Parent and Seller shall cooperate
with Purchaser and its authorized representatives in conducting such
investigation and shall allow Purchaser and its authorized representatives full
access to the Assets and their properties and businesses.

            (c)                The provisions of the Confidentiality Agreement,
to which Seller by signing this Agreement agrees to be bound, are hereby
incorporated herein and shall remain binding and in full force and effect,
except that the Confidentiality Agreement shall not apply to any documents
prepared in connection with a proceeding before or filed with, or other
disclosure made to, a court, arbitration tribunal or mediation service in order
to enforce any party's rights arising in connection with the termination of this
Agreement pursuant to Section 7.2.  All obligations of the Purchaser under the
Confidentiality Agreement with respect to the Assets purchased and Assumed
Contracts shall terminate simultaneously with the Closing.  Except as otherwise
provided herein or in the Ancillary Agreements, Parent and Seller shall, and
shall cause their Subsidiaries and the consultants, advisors and representatives
of itself and each of their Subsidiaries to, treat after the date hereof as
strictly confidential (unless compelled to disclose by judicial or
administrative process or, in the opinion of legal counsel, by other
requirements of law) all nonpublic, confidential or proprietary information
concerning the Seller (other than the Excluded Assets and the Retained Know-How
Rights) and the Assets, and Parent and the Seller shall not, and shall cause
their Subsidiaries and the consultants, advisors and representatives of itself
and each of their Subsidiaries not to, after the date hereof, use such
information to the detriment of the Purchaser.

Section 5.3              Efforts and Actions to Cause Closing to Occur.

29

--------------------------------------------------------------------------------


            (a)                Prior to the Closing, upon the terms and subject
to the conditions of this Agreement, Purchaser, Parent and the Seller shall use
their respective reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done and cooperate with each other in order
to do, all things necessary, proper or advisable (subject to any applicable
laws) to consummate the Closing and the other Transactions as promptly as
practicable including, but not limited to the preparation and filing of all
forms, registrations and notices required to be filed to consummate the Closing
and the other Transactions and the taking of such actions as are necessary to
obtain any requisite approvals, authorizations, consents, orders, licenses,
permits, qualifications, exemptions or waivers by any third party or
Governmental Entity.  In addition, no party hereto shall take any action after
the date hereof that could reasonably be expected to materially delay the
obtaining of, or result in not obtaining, any permission, approval or consent
from any Governmental Entity or other Person required to be obtained prior to
Closing.

            (b)               Prior to the Closing, each party shall promptly
consult with the other parties hereto with respect to, provide any necessary
information with respect to, and provide the other parties (or their respective
counsel) with copies of, all filings made by such party with any Governmental
Entity or any other information supplied by such party to a Governmental Entity
in connection with this Agreement and the Transactions.  Each party hereto shall
promptly inform the other parties of any communication received by such party
from any Governmental Entity regarding any of the Transactions.  If any party
hereto or Affiliate thereof receives a request for additional information or
documentary material from any such Governmental Entity with respect to any of
the Transactions, then such party shall endeavor in good faith to make, or cause
to be made, as soon as reasonably practicable and after consultation with the
other parties, an appropriate response in compliance with such request.  To the
extent that transfers, amendments or modifications of permits (including
environmental permits) are required as a result of the execution of this
Agreement or consummation of any of the Transactions, Parent and Seller shall
use commercially reasonable efforts to effect such transfers, amendments or
modifications as soon as reasonably practicable.

            (c)                Parent and Seller shall use diligent and
commercially reasonable efforts to obtain, prior to the Closing, (i) the
unconditional consent to the Closing and the other Transactions of each lender
to whom Parent (solely with respect to the Seller or any of the Assets) or
Seller owes any Indebtedness if such consent is required under the instrument
evidencing such Indebtedness, (ii) the unconditional release of each Person
holding a mortgage or lien on any of the Assets; (iii) the unconditional consent
to the Closing and the other Transactions of each lessor under each Lease
relating to Real Property; (iv) the Required Contract Consents, and (v) the
unconditional consent to the Closing and the other Transactions of each other
party to each material contract (other than contracts included as a Required
Contract Consent) with Parent (solely with respect to the Seller or any of the
Assets) or Seller but only if and to the extent the failure to obtain such
consent would materially and adversely affect the Parent or Seller, or the
ability of Parent, Seller or Purchaser to consummate the Transactions or of
Purchaser to conduct the business of Seller relating to the Assets following the
Closing in substantially the same manner as conducted by Seller prior to the
Closing.  All such releases and consents shall be in writing and executed
counterparts thereof shall be delivered to Purchaser at or prior to the Closing.

            (d)               In addition to and without limiting the agreements
of the parties contained above, Parent, Seller and Purchaser shall take promptly
all actions necessary to make the filings required of them or any of their
Affiliates under the HSR Act (if any) and use all commercially reasonable
efforts to resolve such objections, if any, that may be asserted with respect to
the Transactions under any antitrust law.

30

--------------------------------------------------------------------------------


            (e)                Nothing in this Agreement shall be deemed to
require any party (i) to divest or hold separate any assets or agree to limit
its future activities, method or place of doing business (except as specifically
set forth in this Agreement), (ii) to commence any litigation against any entity
in order to facilitate the consummation of any of the Transactions or (iii) to
defend against any litigation brought by any Governmental Entity seeking to
prevent the consummation of, or impose limitations on, any of the Transactions.

Section 5.4              Notification of Certain Matters.

            (a)                From time to time prior to the Closing, Parent
and/or Seller shall promptly supplement or amend the Disclosure Schedule with
respect to any matter arising after the delivery thereof pursuant hereto that,
if existing at, or occurring on, the date of this Agreement, would have been
required to be set forth or described in the Disclosure Schedule.  No supplement
or amendment of the Disclosure Schedule made after the execution hereof by
Purchaser pursuant to this section or otherwise shall be deemed to cure any
breach of any representation of or warranty made pursuant to this Agreement,
except to the limited extent provided in Section 8.1(f).

            (b)               Purchaser on the one hand and Parent and Seller on
the other hand shall give notice to each other promptly after becoming aware of
(i) the occurrence or non-occurrence of any event whose occurrence or
non-occurrence would be likely to cause either (A) any representation or
warranty of such party contained in this Agreement to be untrue or inaccurate in
any material respect at any time from the date hereof to the Closing Date or
(B) any condition set forth in Article VI to be unsatisfied in any material
respect at any time from the date hereof to the Closing Date and (ii) any
failure of Parent or Seller, to comply with or satisfy in any material respect
any covenant, condition or agreement to be complied with or satisfied by it
hereunder; provided, however, that (x) the delivery of any notice pursuant to
this section shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice and (y) the failure to give such
notice shall not be required from and after the time the party to whom such
notice is to be given has actual knowledge of the information required to be
included in such notice.

            (c)                Parent and Seller shall deliver to Purchaser
copies of (i) all audit reports, letter rulings, technical advice memoranda and
similar documents issued by a Governmental Entity relating to the United States
federal, state, local or foreign Taxes due from or with respect to Parent
(solely with respect to the Seller or any of the Assets) or Seller and (ii) any
closing agreements entered into by or on behalf of Parent or Seller relating to
Parent (solely with respect to the Seller or any of the Assets) or Seller with
any taxing authority, which come into the possession of Parent or Seller after
the date hereof.

Section 5.5              No Solicitation of Competing Transaction.

31

--------------------------------------------------------------------------------


            (a)                None of Parent or Seller shall (and Parent and
Seller shall cause the officers, directors, employees, representatives and
agents of Parent and Seller including investment bankers, attorneys and
accountants, not to), directly or indirectly, encourage, solicit, participate in
or initiate discussions or negotiations with, or provide any information to, any
Person or group (other than Purchaser, any of its Affiliates or representatives)
concerning any Acquisition Proposal.  None of Parent or Seller shall approve or
recommend, or propose to approve or recommend any Acquisition Proposal, or enter
into any agreement with respect to any Acquisition Proposal.  Upon execution of
this Agreement, Parent and Seller shall immediately cease any existing
activities, discussions or negotiations with any parties conducted heretofore
with respect to any of the foregoing and Parent and Seller shall request (or if
Parent or Seller has the contractual right to do so, demand) the return of all
documents, analyses, financial statements, projections, descriptions and other
data previously furnished to others in connection with Parent or Seller's
efforts in connection with such potential transaction.  Parent and/or Seller
shall immediately notify Purchaser of the existence of any Acquisition Proposal
or inquiry received by Parent and/or Seller, and Parent and/or Seller shall
immediately communicate to Purchaser the terms of any proposal or inquiry which
Parent and/or Seller may receive (and shall immediately provide to Purchaser
copies of any written materials received by Parent and/or Seller in connection
with such proposal, discussion, negotiation or inquiry) and the identity of the
party making such proposal or inquiry.

            (b)               None of the Parent's or Seller's Board of
Directors or any committee thereof shall (i) withdraw or modify, or propose to
withdraw or modify, in a manner adverse to Purchaser, the approval by such Board
of Directors or any such committee of this Agreement or the Transactions,
(ii) approve or recommend or propose to approve or recommend any Acquisition
Proposal or (iii) authorize Parent or Seller to enter into any agreement with
respect to any Acquisition Proposal.

Section 5.6              Hiring by Purchaser.  Purchaser may offer employment to
such of the employees of the Seller, other than the individuals set forth on
Schedule 5.6 hereto, as it may deem desirable or in its best interests to hire,
but shall not be obligated to hire any employees of the Seller.  Purchaser shall
be free in its sole discretion to hire persons previously employed by Seller.

Section 5.7              No Assumption of Labor Liabilities.  Purchaser shall
not assume any labor agreements or any liabilities thereunder or the fringe
benefit plans or any other liabilities which Parent or Seller may have with
respect to any union or the employees of the Seller (including former employees)
either on the date hereof or the date of the Closing, including liabilities of
Parent or Seller with respect to payment of wages or pensions which may have
accrued, vested or been earned prior to the Closing and liabilities of Parent or
Seller to contribute to pension or other fringe benefit plans with respect to or
on account of service prior to the Closing, and/or any other term or condition
of employment presently enjoyed by employees of the Seller.

32

--------------------------------------------------------------------------------


Section 5.8              Seller's Non-Compete.  Without the express prior
written consent of Purchaser, none of Parent or Seller or any Subsidiary of
Parent or Seller shall, at any time during the two-year period immediately
following the Closing Date, directly or indirectly, own, manage, control or
participate in the ownership, management or control of, any business that
designs, develops or sells products that implement or utilize Bluetooth wireless
technology in any portable or mobile communications devices, other than the
sale, support and maintenance of existing products that are Excluded Assets. 
Parent and Seller hereby agree that none of the Parent or Seller or any
Subsidiary of Parent or Seller will at any time during the two‑year period
immediately following the Closing Date, solicit, seek to employ or otherwise
hire any Person employed by Purchaser, or any Subsidiary of Purchaser, who is or
was previously employed by Seller, or who worked on the Transactions on behalf
of the Purchaser; provided, however, that general advertising and public notices
in the ordinary course of business shall not be deemed to be a violation of the
foregoing.

Section 5.9              Subsequent Actions.

            (a)                If at any time after the Closing Purchaser
determines it is advisable that any deeds, bills of sale, instruments of
conveyance, power of attorney, assignments, assurances or any other actions or
things are necessary or desirable to vest, perfect or confirm ownership (of
record or otherwise) in Purchaser, its right, title or interest in, to or under
any or all of the Assets (including, but not limited to, any Additional
Proprietary Rights) or otherwise to carry out this Agreement, Parent and/or
Seller shall promptly execute and deliver all deeds, bills of sale, instruments
of conveyance, powers of attorney, assignments and assurances and take and do
all such other actions and things as may be reasonably requested by Purchaser in
order to vest, perfect or confirm any and all right, title and interest in, to
and under such rights, properties or assets in Purchaser or otherwise to carry
out this Agreement.

            (b)               After the Closing, each of Purchaser, the Parent
and Seller shall:

                        (i)                  cooperate fully in preparing any
Tax Returns of the Parent (solely with respect to the Seller or any of the
Assets) and Seller and preparing for any audits of, or disputes or litigation
with taxing authorities regarding, any Tax Returns with respect to the Parent
(solely with respect to the Seller or any of the Assets) and Seller;

                        (ii)                make available to the others and to
any taxing authority as reasonably requested all information and documents
relating to Taxes of the Parent (solely with respect to the Seller or any of the
Assets) and Seller;

                        (iii)               provide timely notice to the others
in writing of any pending or threatened tax audits, assessments or litigation
with respect to the Parent (solely with respect to the Seller or any of the
Assets) or Seller for any taxable period for which the other party may have
liability under this Agreement; and

                        (iv)              furnish the others with copies of all
correspondence received from any taxing authority in connection with any tax
audit or information request relating to the Assets or the Seller with respect
to any taxable period for which the other may have liability under this
Agreement.

            (c)                In case at any time after the Closing Date any
further action is necessary, proper or advisable to carry out the purposes of
this Agreement, as soon as reasonably practicable, each party hereto shall take,
or cause its proper officers or directors to take, all such necessary, proper or
advisable actions.

33

--------------------------------------------------------------------------------


Section 5.10          Publicity.  The initial press release with respect to the
execution of this Agreement shall be a joint press release with respect to this
Agreement and the Transactions acceptable to Purchaser, Parent and Seller.
Thereafter, unless otherwise permitted by this Agreement, none of Parent,
Seller, Purchaser nor any of their respective Affiliates shall issue or cause
the publication of any press release or other public announcement or
non-confidential disclosure (whether or not in response to an inquiry) with
respect to this Agreement or the Transactions (or the terms hereof or thereof)
without prior approval of the other party (which approval shall not be
unreasonably withheld), except in response to a valid order of or request by a
court, regulatory agency or other Governmental Entity as may be required by law.

Section 5.11          Mail Received After Closing.  Following the Closing,
Purchaser may receive and open all mail addressed to the Parent or Seller and
deal with the contents thereof in its discretion to the extent that such mail
and the contents thereof relate to the Assets, Assumed Contracts or any of the
obligations or liabilities assumed or incurred by Purchaser pursuant to this
Agreement.  Purchaser shall promptly deliver or cause to be delivered to Parent
or Seller all mail received by Purchaser after the Closing addressed to Parent
or Seller or any Subsidiary of Parent which does not relate to such matters.

Section 5.12          Access to Books and Records.

            (a)                On and after the Closing, during normal business
hours, and upon reasonable prior notice Parent and Seller will permit Purchaser
and its auditors, through their authorized representatives, to have reasonable
access to and examine and make copies of books and records of Parent and Seller
relating to the Seller, the Assets or any of the Assumed Liabilities which are
not delivered to Purchaser pursuant hereto (including correspondence, memoranda,
books of account and the like) and relating to events occurring prior to the
date hereof and to transactions or events occurring prior to the date hereof.

            (b)               Purchaser shall cooperate with Parent and Seller,
at Parent's expense, and make available to Parent and Seller such documents,
books, records or information transferred to Purchaser and relating to the
Assets or Assumed Liabilities or to activities of the Parent or Seller prior to
the Closing as Parent or Seller may reasonably require after the Closing in
connection with any tax determination or contractual obligations to third
parties or to defend or prepare for the defense of any claim against Parent or
Seller or to prosecute or prepare for the prosecution of claims against third
parties by Parent or Seller relating to the conduct of the business of the
Seller prior to the Closing or in connection with any governmental investigation
of Parent, Seller or any of its Affiliates.

            (c)                Each party will direct its employees to render
any assistance which the other party may reasonably request in examining or
utilizing records referred to in this section, provided that each party shall be
reimbursed by the other for any out-of-pocket expenses which it may incur in
rendering the services provided for in this section.  Each party agrees not to
destroy any files or records which are subject to this section without giving
reasonable notice to the other, and within 15 days of receipt of such notice,
such other party may cause to be delivered to it the records intended to be
destroyed, at such other party's expense.

Section 5.13          Consignment Assets.  Parent and Seller will obtain, prior
to the Closing, an acknowledgment from each supplier holding patterns, dies,
tooling or other property included in the Assets for the benefit of Seller that
such patterns, dies, tooling or other property or Assets will be held for the
benefit of Purchaser following the Closing.

34

--------------------------------------------------------------------------------


Section 5.14          Waiver of Bulk Sales Requirement.  Each of the parties
waives compliance with any applicable bulk sales laws, including without
limitation the Uniform Commercial Code Bulk Transfer provisions.  Parent and
Seller agree to pay and discharge in due course all claims made by creditors of
Parent and/or Seller, except those expressly assumed by Purchaser pursuant
hereto.

Section 5.15          Accounts Receivable.  If a debtor on any account
receivable which is an Excluded Asset is also a debtor to Purchaser for
shipments subsequent to the Closing and such debtor shall make any remittance,
such remittance shall be deemed to be on account of the earliest unpaid invoice
rendered to such debtor unless otherwise specifically designated by an account
debtor who is contesting such earliest first invoice, in which event Purchaser
shall give prompt notice therefor to Parent and/or Seller.  Parent and/or Seller
shall promptly deliver (and endorse, if necessary) to Purchaser any checks or
other payments which it receives on account of goods sold or shipped by
Purchaser or which relate to the Assets.  Purchaser shall promptly deliver (and
endorse, if necessary) to Parent and/or Seller any checks or other payments
which it receives on account of goods sold or shipped by Parent and/or Seller
prior to the Closing if the account receivable to which such payment relates is
an Excluded Asset.

Section 5.16          Preparation and Filing of Tax Returns; Payment of Taxes. 
To the extent not filed prior to the Closing Date, Parent and Seller shall
prepare (or cause to be prepared), at its own cost and expense and in a manner
consistent with past practice, all Tax Returns required to be filed by Parent or
Seller with respect to the Assets for all Pre-Closing Periods.  Not less than
twenty (20) business days prior to the date on which each such tax return is due
to be filed (taking into account any applicable extensions), Parent or Seller,
as applicable, shall deliver a draft of each such Tax Return to Purchaser for
its review and consent.  Parent or Seller shall timely file (or cause to be
timely filed) such Tax Return and Parent or Seller shall timely pay the amount
due with the Tax Return to the appropriate taxing authority.

35

--------------------------------------------------------------------------------


Section 5.17          Seller Facility.  Commencing upon the Closing and
terminating on the latest to occur of (a) December 29, 2006, (b) the fifth
business day following the Closing Date and (c) such other date as may be agreed
in writing by Purchaser and Seller, Purchaser and its employees (including, but
not limited to, the former employees of Seller) shall be entitled to utilize the
Seller Facility in order to permit the orderly transition and relocation of all
such employees to Purchaser's facilities.  During such period, Purchaser and its
employees shall be free to use at the Seller Facility (at Purchaser's sole risk)
the office supplies, telephones, facsimile machines, scanners, copiers,
conference rooms, printers, servers, software and other office equipment and
services located at the Seller Facility, which will be substantially equivalent
to the equipment located at the Seller Facility prior to the Closing.  Purchaser
shall use commercially reasonable efforts to vacate the Seller Facility as soon
as reasonably practicable, and shall be responsible for any damage or injury to
persons or property arising out of such use of the Seller Facility.  Purchaser
shall, within thirty (30) days of receipt of an invoice from Seller, reimburse
Seller for the payment of rent for the Seller Facility during the six-month
period following the Closing Date (as such rent is in effect as of the date
hereof); provided, however, that the obligation of the Purchaser shall be
reduced or eliminated to the extent that the Seller is able to sublease or
assign the lease of the Seller Facility, or otherwise collects or is relieved of
amounts relating to such rental obligation; and, provided further, that Seller
and the Parent shall use commercially reasonable efforts to sublease or assign
the lease of the Seller Facility for the periods following such time as
Purchaser and its employees vacate the premises, and to take such other action
reasonably necessary to mitigate Parent's or Seller's rental obligations under
such lease and the Purchaser's obligations hereunder.  Each party shall execute
and deliver any documents and take any other action reasonably requested or
required to effect the intent of this Section 5.17. 

Section 5.18          Purchase Price Allocation.  Purchaser, Parent and Seller
shall negotiate in good faith to reach an agreement, within sixty (60) days
following the Closing, regarding the allocation of the Purchase Price among the
Assets in compliance with Section 1060 of the Code and the regulations
promulgated thereunder. To the extent an agreement is reached among the parties
regarding the allocation of the Purchase Price, Purchaser, Parent and Seller
shall (i) timely file all forms (including Internal Revenue Service Form 8594
and any required amendments) and Tax Returns required to be filed in connection
with such allocation, (ii) be bound by such allocation for purposes of
determining Taxes, (iii) prepare and file, and cause its Affiliates to prepare
and file, its Tax Returns on a basis consistent with such allocation and (iv)
take no position, and cause its Affiliates to take no position, inconsistent
with such allocation on any applicable Tax Return, in any audit or proceeding
before any taxing authority, in any report made for Tax, financial accounting or
any other purposes, or otherwise.  In the event that the allocation agreed upon
by the parties is disputed by any taxing authority, the party receiving notice
of such dispute shall promptly notify the other party hereto concerning the
existence and resolution of such dispute.

Section 5.19          Financial Information.  Parent and Seller shall deliver to
Purchaser, within ten (10) days following the Closing, detailed schedules
setting forth the value of, and other requested information relating to, the
following items with respect to the business of Seller and the Assets: (i)
accounts receivable as of the Closing Date, including aging with customer
details, together with copies of all outstanding invoices related thereto; (ii)
inventory, including a breakdown between work in progress and finished goods;
(iii) all prepayments, including with respect to prepaid software and other
expenses, and detailed descriptions thereof; (iv) fixed assets, including a
complete listing of such assets (including those on the books and those that
have otherwise been expensed); (v) other assets (if any); and (vi) open purchase
orders with a detailed list which sets forth the purchase order number, date,
other party and amount of each purchase order, together with copies of all such
purchase orders.

Section 5.20          Retained Rights.  From and after the Closing, Parent and
Seller shall comply with the obligations set forth in Exhibit C with respect to
the Retained Know-How Rights.  From and after the Closing, Parent and Seller
shall retain the nonexclusive, royalty-free right to use the Registered
Trademarks "SiW" and "SILICON WAVE" in connection with the continued marketing
and sale of Seller Products in the Excluded Business in accordance with the term
of this Agreement and substantially consistent with past practice, subject to
compliance with Purchaser's trademark guidelines that may be reasonably in
effect from time to time and provided to Parent.

36

--------------------------------------------------------------------------------


Section 5.21          Additional Proprietary Rights.  If following the Closing
Parent or Seller locates any copies of Bluetooth Know-How (in any format or
media), then Parent or Seller shall promptly notify the Purchaser in writing and
shall comply with any request from the Purchaser to deliver to the Purchaser or
destroy (and certify in writing to Purchaser the destruction thereof) of such
Bluetooth Know-How (subject to the Retained Know-How Rights).

ARTICLE VI
CONDITIONS

Section 6.1              Conditions to Each Party's Obligation to Effect the
Closing.  The respective obligation of each party to effect the Closing shall be
subject to the satisfaction at or prior to the Closing Date of each of the
following conditions:

            (a)                No Injunctions or Restraints; Illegality.  No
temporary restraining order, preliminary or permanent injunction or other order
issued by any court of competent jurisdiction or other legal or regulatory
restraint or prohibition preventing the consummation of the Transactions shall
be and remain in effect, nor shall any proceeding brought by any Governmental
Entity seeking any of the foregoing be pending, which could reasonably be
expected to have a Material Adverse Effect, either individually on one party or
combined with two or more parties, nor shall there be any action taken, or any
statute, rule, regulation or order enacted, entered, enforced or deemed
applicable to the Transactions, which makes the consummation of the Transactions
illegal.

            (b)               Governmental Approval.  Purchaser, Parent and
Seller shall have timely obtained from each Governmental Entity all approvals,
waivers and consents, necessary for consummation of the Transactions in at the
Closing, including, without limitation, such approvals, waivers and consents as
may be required under HSR.

Section 6.2              Conditions to Obligations of Purchaser to Effect the
Closing.  The obligations of Purchaser to consummate the Closing shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions:

            (a)                Government Action.  There shall not be threatened
or pending any suit, action or proceeding by any Governmental Entity:

                        (i)                  seeking to prohibit or impose any
material limitations on Purchaser's ownership or operation (or that of any of
its Subsidiaries or Affiliates) of all or a material portion of their businesses
or assets or the Assets, or to compel Purchaser or any of its Subsidiaries or
Affiliates to dispose of or hold separate any material portion of Assets or the
business or assets of Purchaser or any of its Subsidiaries or Affiliates,

                        (ii)                seeking to restrain or prohibit the
consummation of the Closing or the performance of any of the other Transactions,
or seeking to obtain from Purchaser or any Subsidiary of Purchaser any damages
that are material (in the sole determination of the Purchaser),

                        (iii)               seeking to impose material
limitations on the ability of Purchaser, or any Subsidiary of the Purchaser, or
rendering Purchaser unable to accept for payment or pay for or purchase some or
all of the Assets or otherwise to consummate the Closing,

37

--------------------------------------------------------------------------------


                        (iv)              seeking to impose material limitations
on the ability of Purchaser effectively to exercise full rights of ownership of
the Assets,

                        (v)                which otherwise is reasonably likely
to have a Material Adverse Effect, or

                        (vi)              any other action taken by any
Governmental Entity, other than the application to the Transactions of
applicable waiting periods under the HSR Act, that is reasonably likely to
result, directly or indirectly, in any of the consequences referred to in
clauses (i) through (v) above.

            (b)               Representations, Warranties and Covenants.  The
representations and warranties of Parent and Seller in this Agreement shall be
true and correct in all material respects (without regard to any qualification
as to materiality contained in such representation or warranty), on and as of
the date of this Agreement and on and as of the Closing as though such
representations and warranties were made on and as of such time (except for such
representations and warranties that speak specifically as of the date hereof or
as of another date, which shall be true and correct as of such date); provided,
however, that the satisfaction of the condition set forth in this Section 6.2(b)
shall be determined without regard to any Transaction Event.

            (c)                Performance of Obligations.  Parent and Seller
shall have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by it as of the Closing.

            (d)               Certificate of Officers.  Purchaser shall have
received a certificate from each of Parent and Seller, executed on behalf of
each such party hereto by the chief executive officer and chief financial
officer of Parent and Seller, respectively, certifying that the conditions set
forth in Sections 6.2(b) and 6.2(c) have been satisfied.

            (e)                Transfer Documents.  All documentation pursuant
to which the Transactions are to be accomplished, including bills of sale,
assignments and other documents or instruments of transfer, shall have been
presented to Purchaser and their counsel for review and shall have been
consistent with this Agreement and reasonably satisfactory in form and substance
to Purchaser and their counsel prior to the consummation of the Transactions. 
All of the Assets shall have been transferred or assigned from Parent and/or
Seller to Purchaser free and clear of all Encumbrances (except Permitted
Encumbrances, Encumbrances disclosed in this Agreement or the Disclosure
Schedule, Assumed Liabilities and the Retained Know-How Rights), and Purchaser
and its counsel shall have received evidences of such transfers reasonably
satisfactory to them.

            (f)                 No Other Litigation.  There shall not be pending
any legal proceeding: (i) challenging or seeking to restrain or prohibit the
consummation of the Transactions; (ii) relating to the Transactions and seeking
to obtain from Purchaser any damages or other relief that would be material to
Purchaser; or (iii) which would affect adversely the right of Purchaser to
acquire and own the Assets.

38

--------------------------------------------------------------------------------


            (g)                Employees.  The Seller shall have terminated, as
of and conditioned upon Closing, the employment of all Seller employees offered
employment by the Purchaser, and as of Closing at least ninety percent (90%) of
such employees shall have agreed to accept employment with Purchaser, in each
case on terms acceptable to Purchaser set forth in an offer letter in the form
provided by Purchaser and each such individual shall have executed and delivered
to Purchaser an offer letter in a form provided by Purchaser and a Proprietary
Rights and Non-Disclosure agreement in the form provided by Purchaser; provided,
however, that such ninety percent (90%) calculation shall not include any
employee unless such employee's employment offer with Purchaser includes initial
cash compensation no less favorable than such employee's cash compensation from
Seller as of the date of this Agreement.

            (h)                Joint Defense Agreement.  The Purchaser, Parent
and the Seller shall have entered into a Joint Defense Agreement in the form
attached hereto as Exhibit A.

            (i)                  Indemnity Claims Agreement.  The Purchaser and
Parent shall have entered into the Agreement Regarding Certain Indemnity Claims
in the form attached hereto as Exhibit B.

            (j)                 Amendment of License Agreement.  The agreements
set on Schedule 6.2(j) shall have been amended, effective as of the Closing, to
provide for separate rights of Purchaser on the one hand and Seller and Parent
on the other hand, as set forth on Schedule 6.2(j).

            (k)               Ancillary Agreements.  Parent and Seller shall
have executed and delivered to Purchaser each of the Ancillary Agreements to
which it is a party.

            (l)                  Consents Obtained.  All consents and approvals
of any Person necessary to the consummation of the Closing and the other
Transactions, including Required Contract Consents and approvals from parties to
loans, contracts, Leases or other agreements and consents and approvals from
governmental agencies, whether federal, state or local shall have been obtained,
and a copy of each such consent or approval shall have been provided to
Purchaser at or prior to the Closing.

            (m)              Disruption of Financial Markets.  There shall not
have occurred and be continuing on the Closing Date (i) any general suspension
of trading in, or limitation on prices for, securities on the New York Stock
Exchange (excluding suspensions or limitations resulting solely from physical
damage or interference with such exchanges not related to market conditions),
(ii) a declaration of a banking moratorium or any suspension of payments in
respect of banks in the United States (whether or not mandatory), (iii) a war,
armed hostilities or other international or national calamity directly or
indirectly involving the United States or (iii) any limitation (whether or not
mandatory) by any United States or foreign governmental authority on the
extension of credit by banks or other financial institutions;

            (n)                Material Adverse Change.  There shall not have
occurred any Material Adverse Effect, or any development that is reasonably
likely to result in any Material Adverse Effect, other than a Transaction Event.

            (o)               Reserved. 

39

--------------------------------------------------------------------------------


            (p)               FIRPTA Certificate.  Purchaser shall have received
(i) a certification of non-foreign status for the Seller in the form and manner
which complies with the requirements of Section 1445 of the Code and the
regulations promulgated thereunder and (ii) any other certifications which may
be required under applicable law stating that no Taxes are due to any taxing
authority for which the Purchaser could have liability to withhold and pay with
respect to the transfer of the Assets;

            (q)               Termination.  The Transactions shall not have been
terminated or abandoned in accordance with the terms of this Agreement.

            (r)                 Legal Opinion.  Womble Carlyle Sandridge & Rice,
PLLC, counsel to Parent and Seller, shall have delivered to Purchaser an
executed copy of the opinion, dated as of the Closing Date, in the form attached
hereto as Exhibit D.

            (s)                Seller's Closing Deliverables.  At the Closing,
Parent and Seller will deliver to Purchaser the following items:

                        (i)                  assignments and assumptions of
contracts and such other good and sufficient instruments of conveyance,
assignment and transfer, in form and substance reasonably satisfactory to
counsel to Purchaser as shall be legally sufficient to vest in Purchaser, as
applicable, good and marketable title to the Assets (including the Assumed
Contracts);

                        (ii)                assignments of all of Seller
Proprietary Rights (subject to the Retained Know-How Rights), including, but not
limited to, the Patent Assignments in the form attached hereto as Exhibit E, and
the Trademark Assignments in the form attached hereto as Exhibit F;

                        (iii)               duly executed Certificates of
Officers from Parent and Seller in accordance with Section 6.2(d) hereof;

                        (iv)              all executed copies of the consents
referred to in Section 5.3(c) hereof and all other Required Contract Consents;

                        (v)                the executed opinion of counsel to
Parent and Seller in accordance with Section 6.2(s) hereof;

                        (vi)              a duly executed Bill of Sale,
Assumption Agreement and each of the other Ancillary Agreements;

                        (vii)             all of the books and records of Parent
and Seller relating to the Assets;

                        (viii)           a certification of non-foreign status
for the Parent and Seller in the form and manner which complies with the
requirements of Section 1445 of the Code and the regulations promulgated
thereunder;

40

--------------------------------------------------------------------------------


                        (ix)              any other certifications which may be
required under applicable law stating that no Taxes are due to any taxing
authority for which the Purchaser could have liability to withhold and pay with
respect to the transfer of the Assets; and

                        (x)                all other documents required to be
delivered to Purchaser under the provisions of this Agreement.

The foregoing conditions are for the sole benefit of Purchaser and may be waived
by Purchaser, in whole or in part, at any time and from time to time in the sole
discretion of Purchaser.  The failure by Purchaser at any time to exercise any
of the foregoing rights shall not be deemed a waiver of any such right and each
such right shall be deemed an ongoing right which may be asserted at any time
and from time to time.

Section 6.3              Conditions to Obligations of Parent and the Seller. 
The obligations of the Parent and the Seller to effect the Transactions are, at
the option of Parent and the Seller, subject to the satisfaction at or prior to
the Closing of the following additional conditions:

            (a)                Representations, Warranties and Covenants.  The
representations and warranties of Purchaser in this Agreement shall be true and
correct in all material respects (without regard to any qualification as to
materiality contained in such representation or warranty), on and as of the date
of this Agreement and on and as of the Closing as though such representations
and warranties were made on and as of such time (except for such representations
and warranties that speak specifically as of the date hereof or as of another
date, which shall be true and correct as of such date).

            (b)               Performance of Obligations.  Purchaser shall have
performed and complied in all material respects with all covenants, obligations
and conditions of this Agreement required to be performed and complied with by
it as of the Closing.

            (c)                Certificate of Officer.  Parent and Seller shall
have received a certificate from Purchaser executed on behalf of Purchaser by an
officer of Purchaser certifying that the conditions set forth in Sections 6.3(a)
and 6.3(b) have been satisfied.

            (d)               Delivery of Purchase Price.  Purchaser shall have
delivered the Purchase Price to Seller in accordance with Section 1.2 hereof.

            (e)                Ancillary Agreements.  Purchaser shall have
executed and delivered to Parent and Seller each of the Ancillary Agreements to
which it is a party.

            (f)                 Purchaser's Closing Deliverables.  At the
Closing, Purchaser will deliver to Seller the following items:

                        (i)                  the Purchase Price, subject to
adjustment as provided in Section 1.2 above;

                        (ii)                the Certificate of Officer in
accordance with Section 6.3(c) hereof;

                        (iii)               a duly executed copy of the
Assumption Agreement;

41

--------------------------------------------------------------------------------


                        (iv)              duly executed copies of each other
Ancillary Agreements to be executed and delivered by Purchaser; and

                        (v)                such other documents as are required
to be delivered by Purchaser to Parent and/or the Seller pursuant to this
Agreement.

ARTICLE VII
TERMINATION

Section 7.1              Termination.  This Agreement and Transactions may be
terminated or abandoned at any time prior to the Closing Date:

            (a)                By the mutual written consent of Purchaser,
Parent and Seller;

            (b)               By Purchaser, Parent or Seller if any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
(which order, decree, ruling or other action the parties hereto shall use their
reasonable efforts to lift), which permanently restrains, enjoins or otherwise
prohibits the acquisition by Purchaser of the Assets and such order, decree,
ruling or other action shall have become final and non-appealable, unless the
party relying on such order, decree, ruling or other action has not complied in
all material respects with its obligations under this Agreement.

            (c)                By Parent or Seller:

                        (i)                  if Purchaser shall have breached in
any material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach cannot be or has not been
cured within ten (10) days after the giving of written notice by Seller or
Parent to Purchaser specifying such breach; or

                        (ii)                on or after December 29, 2006, if
the Closing shall not have theretofore occurred and if the failure of the
Closing to occur is not the result of a breach of a representation, warranty or
covenant by Parent or Seller.

            (d)               By Purchaser:

                        (i)                  if Parent or Seller shall have
breached in any material respect any representation, warranty, covenant or other
agreement contained in this Agreement which would give rise to the failure of a
condition set forth in Section 6.2; or

                        (ii)                on or after December 29, 2006, if
the Closing shall not have theretofore occurred and if the failure of the
Closing to occur is not the result of a breach of a representation, warranty or
covenant by Purchaser.

42

--------------------------------------------------------------------------------


Section 7.2              Effect of Termination.  In the event of the termination
or abandonment of this Agreement and the Transactions by any party hereto
pursuant to the terms of this Agreement, written notice thereof shall forthwith
be given to the other party or parties specifying the provision hereof pursuant
to which such termination or abandonment of the Transactions is made, and there
shall be no liability or obligation thereafter on the part of Purchaser, Parent
or Seller except for fraud or any breach of this Agreement prior to such
termination; provided, however, that the provisions of Section 5.2(c), 5.10 and
10 shall remain in full force and effect and survive any termination of this
Agreement.

ARTICLE VIII
INDEMNIFICATION

Section 8.1              Indemnification; Remedies.

            (a)                Parent and Seller shall indemnify, defend and
hold harmless the Purchaser Indemnified Persons from and against and in respect
of all Purchaser Losses.

            (b)               Parent and Seller shall indemnify, defend and hold
harmless the Purchaser Indemnified Persons from and against and in respect of
any and all Taxes imposed upon the Purchaser of the Assets with respect or
pursuant to (w) any Pre-Closing Period, (x) any Straddle Period, but only with
respect to the Pre-Closing Straddle Period and in the manner provided in Section
8.1(c) hereof, (y) Treasury Regulations section 1.1502-6 (or any comparable
provision under state, local or foreign law or regulation imposing several
liability upon members of a consolidated, combined, affiliated or unitary group)
for any Pre-Closing Period or Pre-Closing Straddle Period and (z) a breach or
inaccuracy in any representation contained in Section 3.25 of this Agreement or
any covenant of Parent or Seller set forth in this Article VIII; provided,
however, that such indemnification shall not apply or extend to any Taxes which
are properly reflected as a liability in the Financial Information.  For
purposes of calculating the Taxes imposed which relate to a Straddle Period and
must be allocated between a Pre-Closing Straddle Period and a Post-Closing
Straddle Period, the Taxes attributable to the Pre-Closing Straddle Period shall
be computed as if such taxable period ended on and included the Closing Date and
the Taxes attributable to the Post-Closing Straddle Period shall be computed as
if such taxable period began on the day immediately following the Closing Date.

            (c)                Notwithstanding the indemnification obligations
of Parent and Seller provided for under Sections 8.1(a) and 8.1(b) above, no
claim for Purchaser Losses shall be made under Section 8 unless the aggregate of
Losses exceeds $390,000 for which claims are made hereunder by the Purchaser
Indemnified Persons in which case the Purchaser Indemnified Persons shall be
entitled to seek compensation for all Losses without regard to such $390,000
limitation set forth in this Section 8.1(c); provided, however, that any claim
for Losses arising out of or resulting from Section 8.1(b) above shall not be
subject to such limitation and Purchaser shall immediately be entitled to be
indemnified, and receive payment, for all Losses related thereto; provided,
further, that the limitations set forth in this Section 8.1(c) shall not apply
to Purchaser Losses (x) arising out of any breach by Parent or Seller of any
representation or warranty contained in Section 3.1 through and including
Section 3.5, or in Section 3.15, or (y) arising out of any material breach of
any covenant to be performed by Parent or Seller pursuant hereto.

            (d)               Notwithstanding anything to the contrary in this
Agreement, in no event will the aggregate liability of Parent and Seller for
indemnification pursuant to Sections 8.1(a) and 8.1(b) above exceed the amount
of the Indemnification Holdback.

43

--------------------------------------------------------------------------------


            (e)                Purchaser shall indemnify and hold Parent and
Seller harmless from and against, all liability, demands, claims, actions or
causes of action, assessments, losses, damages, costs and expenses (including,
without limitation, reasonable attorneys' fees and expenses) imposed on,
sustained, incurred or suffered by Parent and Seller, directly or indirectly, by
reason of or resulting from any and all Taxes with respect to the Assets imposed
upon any Parent or Seller with respect or pursuant to (i) any taxable period
beginning after the Closing Date and (ii) any Straddle Period, but only with
respect to the portion of such Straddle Period which is a Post-Closing Straddle
Period and in the manner provided in Section 8.1(b)(i) hereof.

            (f)                 In the event that a Transaction Event occurs
following the date of this Agreement but prior to the Closing Date, for purposes
of determining indemnifiable Purchaser Losses, such Transaction Event shall be
treated as if it occurred following the Closing Date, such that, for purposes of
the representations and warranties of Parent and Seller in Article III,
notwithstanding anything to the contrary in this Agreement, no indemnifiable
Purchaser Losses shall result solely from the existence of such Transaction
Event as of the Closing Date, provided, however, the foregoing shall not limit
any indemnifiable Purchaser Losses resulting from breaches of representations
and warranties that otherwise occur as a result of such Transaction Event when
it is treated as if it occurred following the Closing Date pursuant to this
Section 8.1(f).

Section 8.2              Indemnification Holdback.

            (a)        At Closing, $5,850,000 of the Purchase Price will be held
back by the Purchaser as security of the indemnification obligations of Parent
and Seller under Section 8.1 hereof (the "Indemnification Holdback"); provided,
however, that, subject to the other limitations set forth herein, Purchaser
shall be entitled to seek indemnification hereunder following the release of the
Indemnification Holdback.  Any portion of the Indemnification Holdback not
previously released to Purchaser as a result of an indemnification claim by
Purchaser shall be released to Seller at the end of the Holdback Period;
provided, however, that a portion of the Indemnification Holdback, which, in the
reasonable judgment of Purchaser, is necessary to satisfy any unsatisfied claims
specified in any Officer's Certificate theretofore delivered to Parent and/or
Seller prior to termination of the Holdback Period with respect to facts and
circumstances existing prior to expiration of the Holdback Period, shall be
retained by Purchaser until such claims have been resolved.

            (b)               On the Release Date, Purchaser shall pay to Seller
any portion of the Indemnification Holdback not previously paid to Purchaser for
indemnification hereunder, less the dollar amount equal to any portion of the
Indemnification Holdback subject to retention by Purchaser in accordance with
Section 8.2(a) with respect to any pending but unresolved indemnification claims
of Purchaser.  Any portion of the Indemnification Holdback held as a result of
this Section 8.2(b) shall be paid to Seller or retained by Purchaser (as
appropriate) promptly upon resolution of each specific claim involved.

Section 8.3              Claims Upon Indemnification Holdback.  Upon delivery to
Parent and/or Seller on or before the Release Date of an Officer's Certificate,
Purchaser shall, subject to the provisions of this Article VIII, retain cash
held in the Indemnification Holdback having a value equal to such damages.

44

--------------------------------------------------------------------------------


Section 8.4              Objections to Claims.

            (a)                For a period of twenty (20) calendar days from
and after delivery of any Officer's Certificate to the Parent and Seller,
Purchaser shall take no action regarding the Indemnification Holdback hereof
unless Purchaser shall have received written authorization from Parent or Seller
to retain such portion of the Indemnification Holdback.  After the expiration of
such twenty (20) day period, Purchaser shall retain the portion of the
Indemnification Holdback or other property in the Indemnification Holdback in
accordance with Section 8.3 hereof and Seller shall no longer be entitled to
receive such amount hereunder, provided that no such retention may be made if
Parent and Seller shall object in a written statement to the claim made in the
Officer's Certificate, and such statement shall have been delivered to Purchaser
prior to the expiration of such twenty (20) day period.

            (b)               In case the Parent and Seller shall so object in
writing to any claim or claims by Purchaser made in any Officer's Certificate,
Purchaser shall have twenty (20) calendar days to respond in a written statement
to the objection of Parent and Seller.  If after such twenty (20) day period
there remains a dispute as to any claims, Parent, Seller and Purchaser shall
attempt in good faith for thirty (30) calendar days to agree upon the rights of
the respective parties with respect to each of such claims.  If Parent and
Seller and Purchaser should so agree, a memorandum setting forth such agreement
shall be prepared by Purchaser and signed by Purchaser, Parent and Seller. 
Purchaser shall be entitled to rely on any such memorandum and shall retain the
cash from the Indemnification Holdback in accordance with the terms thereof.

Section 8.5              Resolution of Conflicts.  If no agreement can be
reached after good faith negotiation between the parties pursuant to Section
8.4, any of Purchaser, Parent or Seller may initiate formal legal action with
the applicable court in San Diego, California or San Diego County, California to
resolve such dispute.  The decision of the court as to the validity and amount
of any claim in such Officer's Certificate shall be binding and conclusive upon
the parties to this Agreement, and notwithstanding anything in Section 8 hereof,
the parties shall be entitled to act in accordance with such decision and the
Purchaser shall be entitled to make or withhold payments out of the
Indemnification Holdback in accordance therewith.

45

--------------------------------------------------------------------------------


Section 8.6              Third-Party Claims.  In the event Purchaser becomes
aware of a third-party claim which Purchaser believes may result in a demand
against the Indemnification Holdback, Purchaser may initially assume the defense
of such third-party claim.  Such defense shall be conducted by counsel chosen by
Purchaser reasonably acceptable to Parent and Seller and at Purchaser's expense,
provided that other than in connection with third party claims that relate in
any way to the enforceability or validity of any of the Patents included in the
Assets, if the claimed total amount of damages or potential amount of damages
(as reasonably determined by Purchaser in its sole discretion) is less than the
Holdback Amount, Parent and Seller shall be entitled, at their expense, to
assume the defense of such claim with counsel chosen by Parent and at Parent's
sole expense, provided that Purchaser shall be entitled, at its expense, to
monitor or participate in the defense.  If Purchaser has assumed the defense of
such third‑party claim, Purchaser shall not be entitled to settle any such claim
without Parent's and Seller's prior written consent, which shall not be
unreasonably withheld, unless Purchaser has assumed the defense of such
third-party claim and as part of such settlement Parent and Seller are
unconditionally released from all liability with respect to such third party
claim.  If Parent or Seller has assumed the defense of such claim, neither
Parent nor Seller shall be entitled to settle any claim without Purchaser's
prior written consent, which shall not be unreasonably withheld, unless
Purchaser is unconditionally released from all liability with respect to such
third party claim.  In the event that Parent or Seller has consented to any such
settlement, Parent and Seller shall have no power or authority to object under
Article VIII or any other provision of this Section 8.6 to the amount of any
claim by Purchaser for indemnity with respect to such settlement.

Section 8.7              Survival of Indemnification Claims.  The
indemnification obligations set forth in this Article VIII shall survive the
Closing.

Section 8.8              Tax Effect of Indemnification Payments.  All indemnity
payments made by Parent or Seller to Purchaser Indemnified Persons, or by
Purchaser Indemnified Persons to Parent or Seller, pursuant to this Agreement
shall be treated for all Tax purposes as adjustments to the Purchase Price.

Section 8.9              Effect of Investigation.  The right to indemnification,
payment of Purchaser Losses or for other remedies based on any representation,
warranty, covenant or obligation of Parent or Seller contained in or made
pursuant to this Agreement shall not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) at
anytime, whether before or after the execution and delivery of this Agreement or
the date the Closing occurs, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant or obligation.  The
waiver of any condition to the obligation of Purchaser to consummate the
Transactions, where such condition is based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, shall not affect the right to indemnification, payment
of Purchaser Losses, or other remedy based on such representation, warranty,
covenant or obligation.

Section 8.10          Survival of Covenants, Representations and Warranties. 
Each of the covenants, representations and warranties of Parent and the Seller
in this Agreement or in any schedule, instrument or other document delivered
pursuant to this Agreement shall survive the Closing Date and shall continue in
force thereafter until the expiration of twenty-seven (27) months following the
Closing Date; provided, however, that (a) the representations, warranties,
covenants, agreements and Closing certifications made by Parent and the Seller
in (i) Section 3.1 with respect to due authority, (iii) Section 3.20 with
respect to Environmental Laws and (v) Section 3.27 with respect to Taxes shall
survive the execution and delivery of this Agreement and the Closing until the
date which is ninety (90) days after the date on which the respective applicable
statute of limitations has expired or indefinitely if no statute of limitation
applies; (b) claims related to fraud or willful misconduct shall survive
indefinitely; and (c) claims under Section 8.1(b) or related to subsections (ii)
or (iv) of the definition of Purchaser Losses shall survive indefinitely.  There
shall be no termination of any such representation or warranty as to which an
Officer's Certificate has been delivered prior to the termination of such
survival period.

46

--------------------------------------------------------------------------------


ARTICLE IX
DEFINITIONS AND INTERPRETATION

Section 9.1              Definitions.  For all purposes of this Agreement,
except as otherwise expressly provided or unless the context clearly requires
otherwise:

"Acquisition Proposal" shall mean any proposal or offer made by any Person other
than Purchaser or any Subsidiary of Purchaser to acquire the Assets, or any
portion thereof, or all or a substantial part of the business properties of the
Seller or any capital stock of Seller, whether by merger, tender offer, exchange
offer, sale of assets or similar transactions involving the Seller, or operating
or principal business unit of the Seller, and shall not include a proposal or
offer to acquire all or substantially all the assets or stock of Parent on terms
which do not interfere with the consummation of the Transactions.

"Additional Proprietary Rights" shall have the meaning set forth in Section
3.29(b).

"Affiliate" shall have the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

"Agreement" or "this Agreement" shall mean this Asset Purchase Agreement,
together with the Exhibits, Schedules and Appendices hereto and the Disclosure
Schedule.

"Ancillary Agreements" shall mean each of the following agreements or other
documents delivered into connection with the consummation of the Transactions:
the Assumption Agreement, the Bill of Sale, the Joint Defense Agreement, the
Agreement Regarding Certain Indemnity Claims, the Patent Assignments and the
Trademark Assignments.

"Assets" shall mean all of the property, assets, Proprietary Rights, goodwill
and business as a going concern of every kind, nature and description, real,
personal or mixed, tangible or intangible, wherever situated, which is owned or
leased by Seller, including, but not limited to, all assets relating to the
Bluetooth 2.0 Enhanced Data Rate (EDR) products with HCI Interface (including,
but not limited to, the RF1722A/B, RF4020, RF4050, RF4100, RF4113 and RF4120
products), all associated Bluetooth-related Proprietary Rights, and all
inventory and receivables related to such products, as well the property, assets
and rights of Parent related to the foregoing products and business of the
Seller (including Seller Proprietary Rights), in each case including, but not
limited to, the property, assets and rights of Parent and Seller set forth on
Schedule 9.1(A) attached hereto.  The term Assets shall not include any
property, asset or right which is an Excluded Asset.

"Associate" shall have the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

"Assumed Contracts" shall mean the contracts set forth on Schedule 9.1(B).

"Assumed Liabilities" shall mean only those liabilities set forth in the
Assumption Agreement.

47

--------------------------------------------------------------------------------


"Assumption Agreement" shall mean the Instrument of Assumption of Liabilities in
the form attached hereto as Exhibit G.

"Bill of Sale" shall mean the Indenture, Bill of Sale and Assignment attached
hereto as Exhibit H.

"Bluetooth Know-How" shall mean all Bluetooth-related technology, software,
firmware, schematics, know-how, documentation and the like, including, but not
limited to, as set forth in Exhibit C.

"Closing" shall mean the closing referred to in Section 2.1.

"Closing Date" shall mean the date on which the Closing occurs.

"Code" shall mean the Internal Revenue Code of 1986, as amended.

"Computer Software" shall mean computer software programs, databases and all
documentation related thereto.

"Confidentiality Agreement" shall mean that certain Mutual Non‑Disclosure
Agreement dated as of June 6, 2005 by and between the Parent and the Purchaser.

"Copyrights" shall mean all copyrights, copyrightable works (including without
limitation all software, middleware and firmware), semiconductor topography,
mask works and mask work rights, and applications for registration of any of the
foregoing, including without limitation all rights of authorship, use,
publication, reproduction, distribution, performance, transformation, moral
rights and rights of ownership of copyrightable works, semiconductor topography
works and mask works, and all rights to register and obtain renewals and
extensions of registrations, together with all other interests accruing by
reason of international copyright, semiconductor topography and mask work
conventions and treaties.

"Defect" shall mean a defect or impurity of any kind, whether in design,
manufacture, processing, or otherwise, including any dangerous propensity
associated with any reasonably foreseeable use of a Seller Product, or the
failure to warn of the existence of any defect, impurity, or dangerous
propensity.

"Defenses and Claims" shall mean defenses, set-offs or counterclaims which
Parent or Seller may have had or which Purchaser or any Affiliate or Subsidiary
of Purchaser shall have (to the extent relating to the Assumed Liabilities) to
any of the Assumed Liabilities.

"Disclosure Schedule" shall mean the disclosure schedule of even date herewith
prepared by the Parent and the Seller and delivered to Purchaser simultaneously
with the execution hereof.

"DOJ" shall mean the Antitrust Division of the United States Department of
Justice.

48

--------------------------------------------------------------------------------


"Encumbrances" shall mean any and all liens, charges, security interests,
options, claims, mortgages, pledges, proxies, voting trusts or agreements,
obligations, understandings or arrangements or other restrictions on title or
transfer of any nature whatsoever.

"Environmental Claim" shall mean any claim, action, cause of action,
investigation or notice (written or oral) by any Person alleging actual or
potential liability for investigatory, cleanup or governmental response costs,
or natural resources or property damages, or personal injuries, attorney's fees
or penalties relating to (i) the release into the environment of any Materials
of Environmental Concern, or (ii) circumstances forming the basis of any
violation, or alleged violation, of any Environmental Law relating to the
Assets.

"Environmental Law" shall mean each federal, state and local law and regulation
relating to pollution and protection of human health or the environment
including ambient air, surface water, ground water, land surface or subsurface
strata, and natural resources, and including each law and regulation relating to
emissions, discharges, releases or threatened releases of Materials of
Environmental Concern, or otherwise relating to the manufacturing, processing,
distribution, use, treatment, generation, storage, containment (whether above
ground or underground), disposal, transport or handling of Materials of
Environmental Concern, and each law and regulation with regard to record
keeping, notification, disclosure and reporting requirements respecting
Materials of Environmental Concern.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended.

"ERISA Affiliate" shall mean any trade or business, whether or not incorporated,
that together with the Parent or Seller would be deemed a "single employer"
within the meaning of Section 4001(b) of ERISA.

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.

"Excluded Assets" shall mean (i) cash and cash equivalents held by the Seller,
(ii) the assets, property or other rights of Seller or Parent that are related
solely to the Excluded Business (including all Seller Proprietary Rights (other
than Seller's Trade Secrets and the Bluetooth Know-How, all of which are
included in the Assets), inventory, receivables, and customer contracts, in each
case solely to the extent related exclusively to the Excluded Business), (iii)
the cash deposit related to the lease of the Seller Facility, (iv) the
furniture, fixtures and office supplies located at the Seller Facility, (v) any
Proprietary Rights of the Parent or any Subsidiary (other than Seller) that do
not constitute Seller Proprietary Rights, (vi) any other property or asset of
Parent or any Subsidiary (other than Seller) that is not used as of the date of
this Agreement primarily for the benefit of the Seller in connection with the
Assets of Seller being sold to Purchaser hereunder, or (vii) any other asset,
property or other right of Parent or Seller that is set forth on Part 3.21(a) of
the Disclosure Schedule (other than Seller's Trade Secrets and the Bluetooth
Know-How, all of which are included in the Assets) or set forth on Schedule
9.1(E).

"Excluded Business" shall mean the business of Seller specifically and
exclusively relating to the Bluetooth specification V1.2 qualified products
listed on Schedule 9.1(F) attached hereto.

49

--------------------------------------------------------------------------------


"Excluded Employees" shall mean the employees listed on Schedule 5.6.

"Financial Information" shall mean the financial information of Seller's
business set forth in Schedule 9.1(C), including, but not limited to, schedules
showing revenues by transferred product, fixed asset list, inventories and
receivables included in the Assets, in each case as of and for the six-month
period ended September 30, 2006.

"FTC" shall mean the United States Federal Trade Commission.

"GAAP" shall mean United States generally accepted accounting principles.

"Governmental Entity" shall mean a court, arbitral tribunal, administrative
agency or commission or other governmental or other regulatory authority or
agency.

"Holdback Period" shall mean the eighteen (18) month period from and after the
Closing Date.

"HSR Act" shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

"Indebtedness" shall mean (i) all indebtedness for borrowed money or for the
deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (ii) any other indebtedness that is
evidenced by a note, bond, debenture or similar instrument, (iii) all
obligations under financing leases, (iv) all obligations in respect of
acceptances issued or created, (v) all liabilities secured by any lien on any
property and (vi) all guarantee obligations.

"Indemnification Holdback" shall have the meaning set forth in Section 8.2(a).

"IP Encumbrance" shall mean any lien, pledge, hypothecation, charge, mortgage,
security interest, encumbrance, claim, infringement, interference, option, right
of first refusal, right of first negotiation, license, covenant not to
assert/sue or other immunity from suit, equitable interest, preemptive right,
community property interest, technology escrow, title retention or title
reversion agreement, prior assignment, or any other encumbrance or restriction
of any nature, whether accrued, absolute, contingent or otherwise (including
without limitation any restriction on the transfer or licensing of any asset,
any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).

"Issued Patents" shall mean all issued patents, reissued or reexamined patents,
revivals of patents, utility models, certificates of invention, registrations of
patents and extensions thereof, regardless of country or formal name, issued by
the United States Patent and Trademark Office and any other applicable
Governmental Body, including without limitation design patents.

50

--------------------------------------------------------------------------------


"Knowledge of Parent and Seller" concerning a particular subject, area or aspect
of the Assets or business or affairs of Parent and Seller shall mean the actual
knowledge (and any knowledge that they would reasonably expect to acquire
following review of relevant reasonably available business files and inquiry of
any personnel of Seller having primary responsibility for such matters) of each
of the following officers and employees of Parent and Seller:  Barry Church,
Suzanne Rudy, Jerry Neal, Dave Lyon, Dave Favreau, Ralph Knupp, Robert
Bruggeworth, William Priddy Jr., Philip Smith and, solely with respect to
Section 3.29 hereof, William Pratt, Greg Hein, Mike Yin and Joel Linsky.

"Lease" shall mean each lease pursuant to which Parent (solely for the use or
benefit of the Seller or any of the Assets) or Seller (solely with respect to
any of the Assets) leases any real or personal property (excluding leases
relating solely to personal property calling for rental or similar periodic
payments not exceeding $10,000 per annum).

"Material Adverse Effect" shall mean shall mean the occurrence or reasonably
likely occurrence of any event, change, circumstance or effect that individually
or in the aggregate (taking into account all other such events, changes,
circumstances or effects), is, or is reasonably likely to (A) be materially
adverse to the financial condition, properties, assets (including intangible
assets), liabilities, business, operations, results of operations or prospects
of any Person, entity or group, or (B) materially hinder or delay the ability of
any Person, entity or group to consummate the transactions contemplated herein
or the Purchaser's ability to use the Assets (in a substantially similar manner
to the use by Seller) following the Closing.

"Materials of Environmental Concern" shall mean chemicals; pollutants;
contaminants; wastes; toxic or hazardous substances, materials and wastes;
petroleum and petroleum products; asbestos and asbestos-containing materials;
polychlorinated biphenyls; lead and lead-based paints and materials; and radon
that are subject to Environmental Laws.

"Off-the-Shelf Software" shall mean any software (other than Public Software)
that is generally and widely available to the public through regular commercial
distribution channels and is licensed on a non-exclusive basis on standard terms
and conditions for a one-time license fee less than $10,000 per license and that
was obtained by Parent or Seller in the ordinary course of business.

"Officer's Certificate" shall mean a certificate signed by any officer of
Purchaser stating that with respect to the indemnification obligations of the
Parent and Seller set forth in Section 8.1, Purchaser Losses exist and
specifying in reasonable detail the individual items of such damages included in
the amount so stated, the date each such item was paid, or properly accrued or
arose, and the nature of the misrepresentation, breach of warranty, covenant or
claim to which such item is related.

"Parent" shall mean RF Micro Devices, Inc., a North Carolina corporation.

"Patents" shall mean the Issued Patents and the Patent Applications.

"Patent Applications" shall mean all published and all unpublished
non-provisional and provisional patent applications, reexamination proceedings,
invention disclosures, records of invention, applications for certificates of
invention and priority rights, in any country and regardless of formal name,
including without limitation, substitutions, continuations,
continuations-in-part, divisions, renewals, revivals, reissues, re-examinations
and extensions thereof.

51

--------------------------------------------------------------------------------


"PBGC" shall mean the Pension Benefit Guaranty Corporation.

"Permitted Encumbrances" means (a) the lien of current Taxes not yet due,
(b) such imperfections of title, liens and easements as do not and will not
detract from or interfere with the use of the Assets subject thereto or affected
thereby, or otherwise impair business operations involving such Assets, (c) the
Retained Know-How Rights, and (d) the license rights of Parent under that
certain Patent License Agreement dated as of November 30, 2006 between Seller
and Parent.

"Person" shall mean a natural person, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Entity or other entity or organization.

"Phase II Testing" shall have the meaning set forth in Section 5.2(b).

"Plan" means each of the following maintained or contributed to or required to
be contributed to by Seller or its ERISA Affiliates to the extent it benefits
current or former employees or directors of, or consultants or other service
providers of Seller:  (A) a "plan" described in Section 3(3) of ERISA; (B) an
arrangement that would constitute a "plan" described in Section 3(3) of ERISA
but for the fact that it benefits persons other than employees; (C) a stock
bonus, stock option, stock purchase, restricted stock, stock appreciation right,
or other equity-based plan; or (D) an incentive, bonus, employment, deferred
compensation, vacation, earned time off, sick time, retiree benefit,
supplemental retirement, termination, salary continuation, severance, change in
control, fringe benefit or other benefit plan not otherwise described in (A),
(B) or (C).

"Post-Closing Straddle Period" shall mean the portion of a Straddle Period
beginning the day after the Closing Date.

"Pre-Closing Period" shall mean a taxable period ending on or prior to the
Closing Date.

"Pre-Closing Straddle Period" shall mean the portion of a Straddle Period ending
on the Closing Date.

"Proprietary Rights" shall mean any and all of the foregoing in any country:
(a)(i) Issued Patents, (ii) Patent Applications, (iii) Trademarks, (iv) domain
names and domain name registrations, (v) Copyrights, (vi) Trade Secrets, (vii)
Bluetooth Know-How, and (viii) all other ideas, inventions, designs,
manufacturing, operating and other specifications, technical data and
information, and other intangible assets, intellectual properties and rights
(whether or not appropriate steps have been taken to protect, under applicable
law, such other intangible assets, properties or rights); or (b) any right
(whether at law, equity by contract or otherwise) to use, practice or otherwise
exploit any of the foregoing.  The term Proprietary Rights includes the right to
sue for or assert claims against and remedies against past, present or future
infringements of any or all of the foregoing and rights of priority and
protection of interests therein.

52

--------------------------------------------------------------------------------


"Public Software" shall mean any software that contains, or is derived in any
manner (in whole or in part) from, any software that is distributed as free
software, open source software (e.g., Linux) or similar licensing or
distribution models, including without limitation any model that requires the
distribution of source code to licensees, including software licensed or
distributed under any of the following licenses or distribution models, or
licenses or distribution models similar to any of the following:  (i) GNU's
General Public License (GPL) or Lesser/Library GPL (LGPL); (ii) the Artistic
License (e.g., PERL); (iii) the Mozilla Public License; (iv) the Netscape Public
License; (v) the Sun Community Source License (SCSL); (vi) the Sun Industry
Standards License (SISL); (vii) the BSD License; and (viii) the Apache License.

"Purchase Price" shall mean $39,000,000.

"Purchaser" shall mean QUALCOMM Incorporated, a Delaware corporation.

"Purchaser Indemnified Persons" shall mean Purchaser and its Affiliates,
directors, officers, employees, attorneys, independent contractors and other
agents.

"Purchaser Losses" shall mean any and all actual losses, liabilities, damages,
judgments, settlements and expenses (including interest and penalties recovered
by a third party with respect thereto and reasonable attorneys' fees and
expenses and reasonable accountants' fees and expenses incurred in the
investigation or defense of any of the same) incurred by any of the Purchaser
Indemnified Persons that arise out of:

                        (i)                  any breach by Parent or Seller of
any of its representations and warranties contained in or made by or pursuant to
this Agreement as if such representations and warranties were made on and as of
the Closing Date (except as set forth in Section 8.1(f) and except for such
representations and warranties that speak specifically as of another date, which
shall speak as of such other date);

                        (ii)                any of the events, circumstances or
conditions described in Section 3.19 hereof, any pollution or threat to human
health or the environment that (A) is related in any way to the Parent's or
Seller's (or any other owner's or operator's) management, use, control,
ownership or operation of the Assets or the properties or businesses of the
Seller prior to the Closing, including all on-site and off-site activities
involving Materials of Environmental Concern, and (B) occurred, existed, arises
out of conditions or circumstances that occurred or existed, or was caused, in
whole or in part, on or before the Closing Date, whether or not the pollution or
threat to human health or the environment is described in the Disclosure
Schedule; or any Environmental Claim against the Parent (solely with respect to
the Seller or any of the Assets) or Seller or any Person whose liability for
such Environmental Claim the Parent (solely with respect to the Seller or any of
the Assets) or Seller has assumed or retained either contractually or by
operation of law;

                        (iii)               any breach by Parent or Seller of
any of its covenants in this Agreement; or

                        (iv)              any liabilities of Parent or the
Seller other than the Assumed Liabilities (including, but not limited to, as
described in Section 1.4).

provided, however, that the term "Purchaser Losses" shall not include the
matters referred to in Section 8.1(b) hereof. 

53

--------------------------------------------------------------------------------


"Real Property" shall mean all real property that is owned, leased or used by
Parent or Seller for the use or benefit of the Seller or that is an asset of the
Seller.

"Registered Copyrights" shall mean all Copyrights for which registrations have
been obtained or applications for registration have been filed in the United
States Copyright Office and any other applicable Governmental Body.

"Registered Trademarks" shall mean all Trademarks for which registrations have
been obtained or applications for registration have been filed in the United
States Patent and Trademark Office and any applicable Governmental Body.

"Release Date" shall mean a date no later than three (3) business days after the
termination of the Holdback Period.

"Required Contract Consents" shall mean all consents to the assignment of the
contracts set forth on Schedule 9.1(D) attached hereto.

"Retained Know-How Rights" shall mean the rights of Parent and Seller to utilize
Bluetooth Know-How as set forth in, and in accordance with, Exhibit C attached
hereto.

"Securities Act" shall mean the Securities Act of 1933, as amended.

"SEC" shall mean the United States Securities and Exchange Commission.

"Seller" shall mean RFMD WPAN, Inc., a Delaware corporation.

"Seller Facility" shall mean Seller's facilities located in San Diego,
California, including, but not limited, to the premises leased by Seller located
at 62256 Greenwich Drive, San Diego, California.

"Seller Product(s)" shall mean each and all of the products of the Seller
(including without limitation all components, parts, integrated circuits or
elements thereof, chemicals, compositions, tools, kits (including without
limitation tool kits, drug kits and screening kits), drugs, animals, plants,
software, firmware, middleware, databases, interfaces, systems, devices,
hardware, equipment, other tangible items designed, developed, manufactured,
assembled, sold, leased, installed, repaired, licensed or otherwise made
available by the Parent or Seller or any services performed by the Parent or
Seller), whether currently being distributed, currently under development, or
otherwise anticipated to be distributed under any product "road map" of the
Seller or otherwise incorporating any Seller Proprietary Rights.

"Seller Proprietary Rights" shall mean any Proprietary Rights owned by or
licensed to the Parent (for the benefit of the Seller) or Seller or otherwise
used in the business of the Seller.

"Seller Source Code" shall mean the source code of any software or program
(i.e., software code in its original, human readable, un-compiled, form), or any
portion, aspect or segment of any source code, owned by or licensed to any of
the Parent (for the benefit of Seller) or Seller or otherwise used by the Seller
in the conduct of its business (other than such source code (or portion, aspect
or segment thereof) used exclusively in the Excluded Business).

54

--------------------------------------------------------------------------------


"Straddle Period" shall mean any taxable period beginning before the Closing
Date and ending after the Closing Date.

"Subsidiary" shall mean, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which (a) at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the Board of Directors or others performing
similar functions with respect to such corporation or other organization is
directly or indirectly owned or controlled by such Person or by any one or more
of its Subsidiaries, or by such Person and one or more of its Subsidiaries or
(b) such Person or any other Subsidiary of such Person is a general partner
(excluding any such partnership where such Person or any Subsidiary of such
party does not have a majority of the voting interest in such partnership).

"Tangible Personal Property" means all machinery, equipment, tools, furniture,
fixtures and equipment, computer hardware, supplies, materials, leasehold
improvements, automobiles, computing and telecommunications equipment and other
items of tangible personal property of every kind owned or leased by Parent or
Seller and included in the Assets.

"Tax" or "Taxes" shall mean all taxes, charges, fees, duties, levies, penalties
or other assessments imposed by any federal, state, local or foreign
governmental authority, including income, gross receipts, excise, property,
sales, gain, use, license, custom duty, unemployment, capital stock, transfer,
franchise, payroll, withholding, social security, minimum estimated, profit,
gift, severance, value added, disability, premium, recapture, credit,
occupation, service, leasing, employment, stamp and other taxes, and shall
include interest, penalties or additions attributable thereto or attributable to
any failure to comply with any requirement regarding Tax Returns.

"Tax Contest" shall mean any deficiency, proposed adjustment, adjustment,
assessment audit, examination or other administrative or court proceeding, suit,
dispute or other claim.

"Tax Claim" shall mean a claim for indemnification or defense arising out of
Section 8.1(b)(i), including reasonable attorneys' fees and expenses and
reasonable accountants' fees and expenses incurred in the investigation or
defense of any of the same or in asserting, preserving or enforcing any of the
rights of Purchaser arising under Section 8.1(b)(i).

"Tax Return" shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any such document
prepared on a consolidated, combined or unitary basis and also including any
schedule or attachment thereto, and including any amendment thereof.

55

--------------------------------------------------------------------------------


"Trade Secrets" shall mean all product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, research and development, manufacturing or
distribution methods, processes and specifications, customer lists, current and
anticipated customer requirements, price lists, market studies, business plans,
computer software and programs (including both source code and object code),
databases, interfaces, computer software and database technologies, systems,
structures and architectures (and related processes, formulae, composition,
improvements, devices, know-how, inventions, discoveries, concepts, ideas,
designs, methods and information), and any other information, however
documented, that is a trade secret within the meaning of the applicable
trade-secret protection law.

"Trademarks" shall mean all (i) trademarks, service marks, marks, logos,
insignias, designs, other symbols, trade names and fictitious business names,
(ii) applications for registration of trademarks, service marks, marks, logos,
insignias, designs, other symbols, trade names and fictitious business names,
(iii) trademarks, service marks, marks, logos, insignias, designs, other
symbols, trade names and fictitious business names for which registrations have
been obtained and (iv) all goodwill associated with each of the foregoing.

"Transaction Event" shall mean an event, change, circumstance or effect arising
directly from, directly attributable to or as a direct result of the execution
of this Agreement or the public announcement of this Agreement and the
Transactions.

"Transactions" shall mean all the transactions provided for or contemplated by
this Agreement and the Ancillary Agreements.

"Transfer Taxes" shall mean all sales (including, without limitation, bulk
sales), use, transfer, recording, ad valorem, privilege, documentary, gains,
gross receipts, registration, conveyance, excise, license, stamp, duties or
similar Taxes and fees.

"Voting Debt" shall mean indebtedness having general voting rights and debt
convertible into securities having such rights.

"WARN Act" shall mean the Worker Adjustment and Retraining Notification Act (29
U.S.C. Section 2101).

"Withholding Taxes" shall mean any Taxes required to be withheld and paid by
Purchaser for the account of the Parent or the Seller with respect to the
Purchase Price.

Section 9.2              Interpretation.

            (a)                When a reference is made in this Agreement to a
section or article, such reference shall be to a section or article of this
Agreement unless otherwise clearly indicated to the contrary.

            (b)               Whenever the words "include", "includes" or
"including" are used in this Agreement they shall be deemed to be followed by
the words "without limitation."

            (c)                The words "hereof", "herein" and "herewith" and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and article, section, paragraph, exhibit and schedule references are to the
articles, sections, paragraphs, exhibits and schedules of this Agreement unless
otherwise specified.

56

--------------------------------------------------------------------------------


            (d)               The meaning assigned to each term defined herein
shall be equally applicable to both the singular and the plural forms of such
term, and words denoting any gender shall include all genders.  Where a word or
phrase is defined herein, each of its other grammatical forms shall have a
corresponding meaning.

            (e)                A reference to any party to this Agreement or any
other agreement or document shall include such party's successors and permitted
assigns.

            (f)                 A reference to any legislation or to any
provision of any legislation shall include any amendment to, and any
modification or re-enactment thereof, any legislative provision substituted
therefor and all regulations and statutory instruments issued thereunder or
pursuant thereto.

            (g)                The parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

ARTICLE X
MISCELLANEOUS

Section 10.1          Fees and Expenses.  All costs and expenses incurred in
connection with this Agreement and the consummation of the Transactions shall be
paid by the party incurring such expenses, except as specifically provided to
the contrary in this Agreement and except that all Transfer Taxes arising out
of, in connection with or attributable to the transactions effected pursuant to
this Agreement shall be borne and paid by Parent or Seller.  The Parent shall
prepare and timely file all relevant Tax Returns required to be filed in respect
of such Transfer Tax, pay the Transfer Tax shown on such Tax Return, and notify
the other parties in writing of the Transfer Tax shown on such Tax Return and
how such Transfer Tax was calculated.

Section 10.2          Amendment and Modification.  This Agreement may be
amended, modified and supplemented in any and all respects, but only by a
written instrument signed by the Purchaser and Parent expressly stating that
such instrument is intended to amend, modify or supplement this Agreement.

Section 10.3          Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed duly delivered: (i) upon receipt if
delivered personally; (ii) three (3) business days after being mailed by
registered or certified mail, postage prepaid, return receipt requested; (iii)
one (1) business day after it is sent by commercial overnight courier service;
or (iv) upon transmission if sent via facsimile with confirmation of receipt to
the parties at the following address (or at such other address for a party as
shall be specified upon like notice:

                                                            (a)               
if to Purchaser, to:

                                        QUALCOMM Incorporated
                                        5775 Morehouse Drive

57

--------------------------------------------------------------------------------


                                        San Diego, California  92121
                                        Attention:  President
                                        Fax: (858) 658-2100   
                                        Tel: (858) 587-1121

                                        with a copy to:
                                        DLA Piper US LLP
                                        4365 Executive Drive, Suite 1100
                                        San Diego, California  92121
                                        Attention: Cameron Jay Rains
                                        Fax: (858) 677-1401
                                        Tel: (858) 677-1476

                                                            (b)               if
to Parent or Seller, to:

                                        RF Micro Devices, Inc.
                                        7628 Thorndike Road
                                        Greensboro, North Carolina  27409
                                        Attention:  President
                                        Fax:  336.931.7454
                                        Tel:  336.664.1233
                       
                                        with a copy to:

                                        Womble Carlyle Sandridge & Rice, PLLC
                                        One West Fourth Street
                                        Winston-Salem, North Carolina  27101
                                        Attention:  Jeffrey C. Howland
                                        Fax:      (336) 733-8371
                                        Tel:       (336) 721-3516

Section 10.4          Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when two or more counterparts have been signed by
each of the parties and delivered to the other parties.

Section 10.5          Entire Agreement; No Third Party Beneficiaries.  This
Agreement and the Confidentiality Agreement (a) constitute the entire agreement
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof and thereof and
(b) are not intended to confer upon any Person other than the parties hereto and
thereto any rights or remedies hereunder.

58

--------------------------------------------------------------------------------


Section 10.6          Severability.  Any term or provision of this Agreement
that is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable in any situation in any jurisdiction shall not
affect the validity or enforceability of the remaining terms and provisions
hereof or the validity or enforceability of the offending term or provision in
any other situation or in any other jurisdiction.  If the final judgment of a
court of competent jurisdiction or other authority declares that any term or
provision hereof is invalid, void or unenforceable, the parties agree that the
court making such determination shall have the power to reduce the scope,
duration, area or applicability of the term or provision, to delete specific
words or phrases, or to replace any invalid, void or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision.

Section 10.7          Governing Law; Venue.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of California
applicable to parties residing in California, without regard applicable
principles of conflicts of law.  Each of the parties hereto irrevocably consents
to the exclusive jurisdiction of any court located within San Diego County,
California in connection with any matter based upon or arising out of this
Agreement or the matters contemplated hereby and agrees that process may be
served upon such party in a manner authorized by the laws of the State of
California and waives, and covenants not to assert, or plead, any objection
which such party might otherwise have such jurisdiction and process.

Section 10.8          Time of Essence.  Each of the parties hereto hereby agrees
that, with regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

Section 10.9          Extension; Waiver.  At any time prior to the Closing Date,
the parties may (a) extend the time for the performance of any of the
obligations or other acts of the other parties, (b) waive any inaccuracies in
the representations and warranties of the other parties contained in this
Agreement or in any document delivered pursuant to this Agreement or (c) waive
compliance by the other parties with any of the agreements or conditions
contained in this Agreement.  Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.  The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of those rights.

Section 10.10      Election of Remedies.  Neither the exercise of nor the
failure to exercise a right of indemnification or to give notice of a claim
under this Agreement will constitute an election of remedies or limit Purchaser
or any of the Purchaser Indemnified Persons in any manner in the enforcement of
any other remedies that may be available to any of them, whether at law or in
equity.

Section 10.11      Assignment.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties, except that Purchaser may assign, in its sole
discretion, any or all of its rights and interests hereunder to any direct or
indirect wholly owned Subsidiary of Purchaser.  Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties and their respective successors and assigns.

59

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Purchaser, Parent and Seller  have executed this Agreement
or caused this Agreement to be executed by their respective officers thereunto
duly authorized as of the date first written above.

QUALCOMM INCORPORATED

By:  /s/ WILLIAM E. KEITEL            
Name: Willliam E. Keitel
Title:    Executive Vice President and CFO


RF MICRO DEVICES, INC.

By:  /s/ JERRY D. NEAL                                
Name:  Jerry D. Neal
Title:    Executive Vice President of Marketing
             and Strategic Development


RFMD WPAN, INC.


By:  /s/ ROBERT A. BRUGGEWORTH         
Name:  Robert A. Bruggeworth
Title:    President
 

 

--------------------------------------------------------------------------------


 

List of Omitted Schedules and Exhibits

to that certain

Asset Purchase Agreement, dated as of December 1, 2006,

by and among

QUALCOMM Incorporated, RF Micro Devices, Inc., and RFMD WPAN, Inc.

________________________________________________________________________

Pursuant to Item 601(b)(2) of Regulation S-K, RF Micro Devices, Inc. hereby
agrees to furnish supplementally a copy of any omitted schedule or exhibit
identified below to the Securities and Exchange Commission upon request.


OMITTED SCHEDULES

Article III Disclosure Schedule

            (i)         Schedule 3.1:               Authorization
            (ii)        Schedule 3.2:               Binding Agreement
            (iii)       Schedule 3.3:               Good Title Conveyed
            (iv)       Schedule 3.4:               Organization; Qualification
of Parent and the Seller
            (v)        Schedule 3.5:               Consents and Approvals; No
Violations
            (vi)       Schedule 3.6:               Governmental Authorization
            (vii)      Schedule 3.7:               Restrictions on Business
Activities
            (viii)      Schedule 3.8:               Financial Information
            (ix)       Schedule 3.9:               Books and Records
            (x)        Schedule 3.10:             Accounts Receivable
            (xi)       Schedule 3.11:             Disputed Accounts Payable
            (xii)      Schedule 3.12:             Inventory
            (xiii)      Schedule 3.13:             Equipment Held by Suppliers
            (xiv)     Schedule 3.14:             Goods Held on Consignment
            (xv)      Schedule 3.15:             Absence of Certain Changes
            (xvi)     Schedule 3.16:             Title to Properties;
Encumbrances
            (xvii)     Schedule 3.17:             Real Property
            (xviii)    Schedule 3.18:             Leases
            (xix)     Schedule 3.19:             Equipment
            (xx)      Schedule 3.20:             Environmental Matters
            (xxi)     Schedule 3.21:             Contracts and Commitments
            (xxii)     Schedule 3.22:             Customers and Suppliers
            (xxiii)    Schedule 3.23:             Insurance
            (xxiv)    Schedule 3.24:             Casualties
            (xxv)    Schedule 3.25:             Litigation
            (xxvi)    Schedule 3.26:             Compliance with Laws
            (xxvii)   Schedule 3.27:             Tax Matters
            (xxviii)  Schedule 3.28:             Employee Benefit Plans
            (xxix)    Schedule 3.29:             Intellectual Property
            (xxx)    Schedule 3.30:             Labor Matters

 

--------------------------------------------------------------------------------

Article III Disclosure Schedule (continued)
            (xxxi)    Schedule 3.31:             Personnel
            (xxxii)   Schedule 3.32:             Potential Conflicts of Interest
            (xxxiii)  Schedule 3.33:             Propriety of Past Payments
            (xxxiv)  Schedule 3.34:             Product Liability
            (xxxv)   Schedule 3.35:             Brokers or Finders
            (xxxvi)  Schedule 3.36:             Full Disclosure

Schedule 5.6:                Excluded Employees
Schedule 6.2(j):            Required Amendments
Schedule 9.1(A):          Assets
Schedule 9.1(B):           Assumed Contracts
Schedule 9.1(C):          Financial Information
Schedule 9.1(D):          Required Contract Consents
Schedule 9.1(E):           Excluded Assets
Schedule 9.1(F):           Excluded Business
Schedule G:                  Assumed Liabilities
Schedule H-1:              Assets

OMITTED EXHIBITS

Exhibit A:         Form of Joint Defense Agreement
Exhibit B:          Form of Agreement Regarding Certain Indemnity Claims
Exhibit C:         Retained Know-How Rights
Exhibit D:         Form of Legal Opinion
Exhibit E:          Form of Patent Assignment
Exhibit F:          Form of Trademark Assignment
Exhibit G:         Instrument of Assumption of Liabilities
Exhibit H:         Indenture, Bill of Sale and Assignment

 